  Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 1 of 94




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN
and AUDREY HAYS,

                           Plaintiffs,
             v.
                                                        Civil Action No. 16-CV-9517(LAK)

LESTER EBER,
ALEXBAY, LLC f/k/a LESTER EBER, LLC,
CANANDAIGUA NATIONAL CORPORATION d/b/a
CANANDAIGUA NATIONAL BANK AND TRUST,                     AMENDED RESPONSES TO
ELLIOT W. GUMAER, JR.,                                   PLAINTIFF KLEEBERG'S FIRST
EBER BROS. & CO, INC.,                                   SET OF INTERROGATORIES TO
EBER BROS. WINE AND LIQUOR CORP.,                        DEFENDANT WENDY EBER
EBER BROS. WINE & LIQUOR METRO, INC.,
EBER CONNECTICUT, LLC, and
WENDY EBER,
                       Defendants.


      Pursuant to the Federal Rules of Civil Procedure, Rule 26(a)(1 ), Defendant, Wendy

Eber, by her attorneys, Underberg & Kessler LLP, for her Amended Responses to Plaintiff

Daniel Kleeberg's First Set of Interrogatories to Defendant Wendy Eber (the

"Interrogatories"), hereby responds as follows:



                     SPECIFIC OBJECTIONS AND RESPONSES



      1.     Identify all your sources of income since 2007 by year:

Response to No. 1:

2007: EBWLC
2008 - 2017: Eber-Conn
2012-2017: Slocum of Maine
                                                                                PLAINTIFF'S
                                                                                  EXHIBIT
 Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 2 of 94




      2.       Identify all positions of full or part-time employment and the dates of such

employment since 1990.

Response to No. 2:

Eber-CT: 2008- Present
Eber Bros WL Corp.: 2001 to 2008
Pegasystems, Inc.: 1998-2001
M&T Bank: 1995-1998
Emerald Capital: 1992-1993
Alumax: 1990- 1992
Deloitte and Touche: 1989-1990


      3.       Identify all businesses in which you have been a member, partner, officer,

or director since 1990.

Response to No.3:

EWLC, Eber Bros and Co, Eber Bros Metro Inc., Eber-CT, Slocum of Maine, LLC,
Segwey, LLC, Eber-Rhode Island, PW&S, Eber Acquisition Corp, Eber Metro, LLC.

      4.       Identify all email accounts that you have used (either personal or business)

since 2000 .

Response to No. 4:

Weber@eberbro.s .com
weber@slocumandsons.com
weber4@nyc.rr.com
wendyefry@gmail.com

      5.       Describe how you took notes during Board meetings for any of the Eber

Defendant entities, including what you did with the notes after the meetings.

Response to No. 5:

To the extent notes were made, they were either written down or typed. Notes were
not retained.




                                             2
  Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 3 of 94




       6.     Identify all documents in the Eber Defendants' document production that

you contend were disclosed to Plaintiffs prior to the filing of this lawsuit.

Response to No. 6:

The Eber Defendants object to this demand on the basis that it is overbroad and
places on undue burden on the Eber Defendants. Without waiving said objections,
documents that were disclosed to Plaintiffs prior to the filing of this lawsuit were
the letters sent by Lester to Sally Kleeberg and Audrey Hays in March/April 2010.
In additional, Lester Eber recalls that a variety of trust documents were provided
to one or more of the plaintiffs, but does not have a specific recollection of which
documents.

       7.     Identify all companies with which you or Lester Eber have been involved as

employees, shareholders, members, or directors that are not parties to this lawsuit.

Response to No. 7:

Slocum of ME, LLC, Segwey, LLC, Eber Metro, LLC., PW&S, LLC, Eber Acquisition
Corp. Delaware Importers, LLC, Monroe Display, Inc., Eber-Rhode Island, LLC.

       8.     As to each company you identified in response to Interrogatory No. 7,

describe (a) the nature of its business operations, (b) the dates when it was in operation,

(c) the geographic region in which it operated, (d) any positions in it that you or Lester

held and the dates you held them, and (e) the Eber Defendants' respective ownership

interest.

Response to No. 8:

Slocum of Maine, LLC.- Licensed out of state shipper in Maine which provides out
of state services as a registered agent to vendors of Eber-CT with no mark up to
Eber-CT. Lester and Wendy Eber were 50/50 shareholders from 2012 to present
time.

Segwey, LLC- Non-operating New York LLC which partially funded settlement of
EBWLC's Teamsters Conference Pension withdrawal liability in exchange for
assigned EBWLC assets, including customer uncollected account receivables and
Insurance Co's. deposits. Wendy Eber is sole member 2013 to current.

Eber Metro, LLC formerly ENDC, LLC - Delaware limited liability company, and
Metro New York wine and Liquor distributor which operated from approximately
                                               3
 Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 4 of 94




2005 to 2007. Wendy was Secretary and Treasurer of the company in or about 2007,
and Lester was President of company until it was closed in approximately 2008.

PW&S, LLC- Non-operating Ohio limited liability company which was a wine and
spirits brokerage company in Ohio from date unknown to approximately 2008.
Wendy was Secretary and Chief Financial Officer of the Company in or about 2007,
and Lester was President until approximately 2008.

Eber Acquisition Corp.- New York Corporation and holding company. Wendy was
Secretary and Chief Financial Officer in or about 2007, and Lester was a Director
until approximately 2008.

Delaware Importers, LLC- Non-operating Delaware limited liability company which
distributed wine and liquor in the State of Delaware. Wendy was Secretary and
Treasurer in or about 2007, and Lester was Manager until approximately 2008.

Monroe Display Company, Inc. - Non-operating New York corporation providing
merchandising and advertising services for wine and spirits brands in New York.
Approximate dates of operation 1990's to early 2000's.

       9.    State whether Patrick L. Dalton was required to sign the Affidavit dated

October 27, 2015 as a condition of settlement of the Harris Beach lawsuit.

Response to No. 9:

Yes.

       10.   State whether Lester Eber was reimbursed for moneys paid to him in

connection with the settlement of the Harris Beach lawsuit (and if so, who reimbursed him

for it and for how much).

Response to No. 10:

No.

       11.   State whether any Defendant incurred additional debt to Lester as a result

of the Harris Beach settlement (and if so, who incurred the debt, how much was the

principal, what the interest rate was, and how much is currently outstanding).

Response to No. 11:

No.
                                            4
  Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 5 of 94




        12.   Identify any off-shore (i.e. outside the United States) bank accounts owned,

managed or controlled by you.

Response to No. 12:

None.

        13.   State whether you recall having had any verbal communications since

January 1, 2012 with any of Plaintiffs or their parents concerning the Allen Eber Trust, the

2012 Action, Alexbay, Eber-Conn, or this lawsuit. If so, state the date, location, means,

participants, and topics discussed.

Response to No. 13:

Wendy Eber had multiple conversations with Daniel Kleeberg since 2012, and
cannot recall each and every one. However, such conversations included:

   -    Many conversations with Daniel Kleeberg relating to Eber-CT, the products
        that he sold Eber-CT, and products that he did not sell Eber-CT.

        General conversations about the performance of Eber-CT with Daniel
        Kleeberg.

   -    A couple conversations with Daniel Kleeberg about his gratitude for
        working at Eber Bros. and respect for Lester including Lester's personal
        financial support to Eber companies. He specifically stated that he spoke
        to Lester more often after he left Eber Bros. than when he worked at Eber
        Bros.


   -    Extensive conversations with Daniel Kleeberg with respect to the lawsuit
        brought by Gail Kleeberg, his ex-wife, regarding his pension benefits which
        should have been paid to her, and Gail Kleeberg's lawsuit with Eber Bros.
        relating to the same issue.


    -   A couple of conversations with Daniel Kleeberg regarding his
        conversations with the PBGC and his pension benefits which should have
        been paid to his ex-wife. Also, a conversation with Dan Kleeberg about the
        PBGC's lawsuit against Eber Companies for the pension liability.



                                             5
 Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 6 of 94




      14.     Identify any documents concerning the communications described in your

answer to Interrogatory No. 13.

Response to No. 14:

Dan sent one page of his divorce stipulation from the lawsuit with ex-wife.



DATED:      July 26, 2018


                                             By: ~~~~--~----~~
                                                   aul F. Keneally, Esq.
                                                 Colin D. Ramsey, Esq .
                                                 Attorneys for Eber Defendants
                                                 300 Bausch & Lomb Place
                                                 Rochester, New York 14604
                                                 (585) 258.2800
                                                 pkeneally@underbergkessler.com
                                                 cramsey@underbergkessler.com


TO:   Brian C. Brook, Esq .
      Clinton Brook & Peed
      Attorneys for Plaintiffs
      641 Lexington Avenue , Fl. 13
      New York, New York 10022
      (212) 328-9559
      brian@clintonbrook.com




                                         6
  Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 7 of 94




STATE OF NEW YORK             )
COUNTY OF MONROE              ) ss:


        WENDY EBER, being duly sworn, deposes and says that: she is one of the

Defendants in the within action; that deponent has read the foregoing Amended

Responses to Plaintiff Daniel Kleeberg's First Set of Interrogatories to Defendant Wendy

Eber and knows the contents thereof, and that the same is true to deponent's own

knowledge, except as to those matters stated therein to be alleged upon information and

belief, and that as to those matters deponent believes it to be true.



                                                        Wendy Eber




Sworn to before me this
_day of July, 2018



         Notary Public




                                             7
     Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 8 of 94
                              SOUTHERN W
                                       !NE&SPlRIT                                        NO. 343     P      2
MAR. 14.2007 4:0 2PM




                                             IWicd!lf to Sl6c & SfllifJI
                                                  SINCBDD8
          tiDt "· "· tBrtf    sm.t .. MiiWi. EUI:rib niS·§62 •~ts.e.en • F.u IIJ5.f2S.2f7f




                                               Mmcll &.2007


     Mr. I..c:ster Eber, P.miiclmt
     Eber Bros. WJnc & Liquor Corparafion
     Eber-Metto.U..C
     15S ParazoaDrive
      Rocia::stK, New Yalk 14624
                              :Rc:   :Lettel ofiutall-&iulbem W'meA SpD:its ofAmu:ita; lilt;
                                     f'Soutbem~Bms. W"meAI..iquc.-Corparation("BBWLC"')
                                     an4 Bbcr-Mefm.U.C flklaEber..JmC, U.C ("&er-Mdro~


      Pamuautto 1beLetmrflflrlbmt daledFebrumy 1:t 'lJJIJ1 {"'Let1=' ofl'Dteuf"h1bis Jelteris designed to
      Oe B first ammdme:at10 tbe Leta!:r dJub:Dt ('F"ust ~. 'Jn CXIII"'Ction 1haewiJb.1be
      ~titled GPJ"ermitration~ shb1l beamendodand laf.Btccl as ibllows:




             '11:DsLeltcrofia1ail D~&;Ybett# •••iclllkd(j)by-IBBIDalagp:ementoftbepidies;ar,
             (ii} 'byeifherplltyin 'dieeva~t6edttfiuidvepmchee ~knotcm:cufOOon
             or het'ba Mach llJ 2001. 1'hG Ldtcr of IDltmt JmW be CJfended by DIUlulll
             ap.'leiKilt of'tf.e parties.

      All mthe odler kmiii crmtained in 1he Letter Qf lDteDt me baeby :ratified .and confirmed.
      Furfhel:more, ibe padiea 'lgn:e 1bat as a msu1t offlJe a1xm; the section tidecl. ~ sba1l
      ~., 1D be biDding and aff.all im:e aad effect UDtil the tew•inatitm, a£& J..etterofl'nlmlL

      "'hisFnstAmmdmmtuybe~moncc:a-:t!l()[ec:.ouultipat1's, eachuf'wtdch'frla:~
      shall be deemed10 kanoriginal but aD ofwhicbvmca takeD. top(ber sbaJlO)Oidirute oae ad &
      S8ftlC FirstA!IJJI:nllmmt.



                                                                     ~     PLAINTIFF'S
                                                                    :        EXHIBIT
                                                                    ~           93 _,      t   :


                                                                            1
                                                                     I   Sl1/19    ~


                                                                                                                SGWS-000 124
     CONFIDENTIAL
     Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 9 of 94
MAR. 14. 2007 4:02 PM       SOUTHERNW
                                    !NE&S PIRIT                            N0. 343   °     3



      Mr.I.:eQer Bber, Pmsideal
      Eber Bras. W"me & LiCJ'D' CozporalimJ.
      Ebet-M'dlo,LLC

                           h:      Letter of~ W'mc& Spidts ofAmeri.ca_.Inc.
                                   f'Soufhcm-y&er Bros. Winc&;LiqoarCor_pomtion("HBWLC')
                                   gnrt~LLCftlaEber-NDC,Jl.C ~




      The:piJ~tiaben:byacbowled.pandfgl:eefiJattin;inn1csigNdnMoftbfsFmnAJI!endmentshall
      have 1be same bee 81¥1. cllilctas nripl aignatures..

                                          Vay1ndyJD~U,




                                                                                               SGWS-000125
     CONFIDENTIAL
 Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 10 of 94
 ........
~=::-:.-. ¥
            ··-~   -·-=-...

    F e~              8. 2007 2:08PM                         NEW YORK PALACE                                                  ~o .   1349   P. 14
                   J~·25~1~6                       00111                                                                        !'. 13/14

                                              &....,. ~ d: ~{~I~-.
                                                                'G. . . . . . . , , ,
                                                                        ~-,.·"'*
                                                                            SlNCI!196S
                                UOO H. W. UJrl ~lrlff • .UC..I, llfrtb IUU•UIZ • 3QU!UJ71 • fa lltUU.at7f




                                                                          Pwbnaary 7, 2&07


                              Wr. 1.IIIA' . . . Presldeat
                              Ebcr Brot. W"me & Liquor Qrporsdon
                              lSSP-.onDrive
                              'R.m:be.llcr, New vaa 14624


                                            llc;     Letblf ~ llecwee:a SO'Idlu:m WiDe A Spirits ol Amclic:a. lac..
                                                     (IISgp(!prp) ID4 Big b . Win; & LjQPA!' C«ogrmm MmWJ.C")

                              DccLcsrer.

                              lD canaidcnlli011 rif 1he clos!llg of the: t1'111!8CdODI C'"""'mpiattd by 1be letter of iDtear (the
                              ~) aillnd ia1o by IOd.mongSouth~ RBWLC IDilEbet-NDC, U.C ('"EbGr-.NDC1
                              of C"'''l1 clato ('!.ettllr af'IDtcat"), SoulberD md EBWI£ Nrfler..,..,. tbal:

                                            At die Clcslog, EBWLC wiD 1U8.at 10 Soul!aem 1he ri8ht of J'i:S negotillion md
                                            retu1a1 wilhrcapcc;t co 1he lllle of myequit.)< iata'at mita ~ bwludlDg
                                            Dc1IIWII'f Importans.LLC,llbcr..cameot~cut. LLC,ll>er-Rhoclals!lllld,UC, md
                                            PWI:S. LLC (dlb/a Pottq Wine .t Spirill). Ill addirlciJ, BBWLC aball, 1o ~
                                            extr:DS peo~:n:uuible, 1111fF to Soutbcal itl can rf.sbt 10 ~ cbt By (SO"~)
                                            ixltr:RftlDDetawmlmpodm,U.C OWDed b)'a1hinlperty. N'~me
                                            Jll'l'lCdiDe to 1be coatzuy, iD the nat the call .risbt Js not asipablc, 11
                                            Soudull'll•s dccticm, EBWLC aba1l exercise ill c:all :ript -~sell
                                            the puxdwed ~DUnst to Soud!lm for an amoUil1 equal t.o lb call prioe (which
                                            priGc: ahaD be paid In cu'h at the dDWs or sa&cl Al~: if rcquked UDder the taam
                                            of the c:.11 ~on.




                                .. ......    ..     -.. .




CONFIDENTIAL                                                                                                                                        SGWS-000126
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 11 of 94



  Feb, 8. 2007 ~ : 08PM        NEW YORK PALACE                                                              No. 1349         r.   15



        Mr. I..efla'Bbel", ~t                                                      Pebruaz7 7. 2007
        Eber Bios. W"UlO 8t. Liquor~                                               hp1

              lc:    LcUcr AgrecmcDt bctwoeD Sousbem ~ ~ Spirit.1 ofAmedoa. &!e•
                     .,..,.,) apdJ:W- WiDl&UuorCfomdjPP f.P.BWLC")


        This Jctur ~sball bccame~voupon tbe cloeia8 ottbe bWISIC!loat set fonhln tbe
        Lcllcrofl'olcm. At tUxequestofeither perty11mto end wtthoul JUrthcrc:o.asidlnti~ the other
        party will ~ and deliter any documeots lnd take aa;y actioll tllat Jn1Y ~ be
        teqlllred in ordlr to CCIIIIJlleta the 'tiWialiCIIll contaupllle4 btlrcill.

        lffheterm of'thia Letter Apcmcnt are accepllblo tn .>'OUt p1un sip below aod return ooc
        aripal copy to Soutbern.




                                                                                                             J' .. :r:-r;.._ "f
                                                                                                                  E".J...r, ./, ......
                                                              :-:J..BST.ER==-=u==D.,~lJI""':'dlvi~.-diiAI-.ty~-

                                                                                                      1




                                                                                                  I
                                                                                                  f


                                                                                                  I
                                                                                                  !




                                                                                                I
CONFIDENTIAL                                                                                                                      SGWS-000 127
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 12 of 94


 Fe~ .   8. 2C07 2:05P\i           NEW YORK PALACE                                                      No. 1349    P. ;




                                                  Febculry ?, 2007



          Mr. Lesw Ebcr.l'reddslt
          Bber Bml. W"mc & Liquar ~OD
          :Bbm<-NDC. LLC
          155 1'1111011 Drive
          ltoolat atcr. New Yodc 14',211




          Wblttollowaare1be1l!nllsll'ld coaditioe~ ~ ~11h Sout.bem'a intdoa i:o CCliiiiCCtioc wi1b
          the c:quililian ofoe:rtlir&IIICCI tram EBWLC 181 Bbtr-NOC. It is ~that Sollhem
          wiU DSigD i1l ripa Ulltlb1hil Lca8rof&lceat tom .mJiatc (or~) ofSoutbcm. All
          oblipda OftllY sucb BcNdum lflitiate will 'be pqozced by S<:Ullrm

          AJJyft!ereacelu:rdli to "BB'WLC" aMIJ iN:Iude1bewhollyOWilciC14tvfllam ~wm1he
          DIIIQtl of"''bo Hoult of~ ad~ W'mc ColllJIIUY.• EBWLC IDd Ebc:r-NDC
          ahaU tcl~Utimestoptlaarbe 1'd:ned 1o a "SEll• A:ay~ to "SOIIIhcm" tbalJ inciDdc
          Southam aad my aftilillcll dill will be • Jllll.Y to 1bc hla'tion.

          lt iJ DOC GJe)nuatoo Clf1be plria dlltthll LeUcr ortn~a.rt, or lillY obllplian ofU!e JM1!ia with
          relpti!Ct heRto, be, or be deeadto cOtaStillle, a leplly biDdinsoblipdan ofthe padeshcrUo,
          ucep; for tbo ~ 1lllb file~ "C:ODI8GC wi1h SllppUm,• "Bia:lusivity,• ''Pn:a
          ~• "C~ 8Dil "TamiDition." A1zy ocbcr Jeplly binding obllption With
          rapa~;t to dae propcad ti'IIIIICtiCllll lba1l c:x:Jst Ollly upon 1bc cxeoutioo and dd.ivay of a
          deftllitivc pvrcba.tc qi'OIIIleat. and all ri&hiiiDd obl.igl1ioDs o!the panlos (uhcr dual act tbrtb




    ......_.... ~- ,..,.._,._ -.....r. ............... ..-.... ....................... Ill    ' ............. ~ ·




CONFIDENTIAL                                                                                                               SGWS-000128
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 13 of 94

 Fep. 8. 2007 2:05PM           NEW YORK PALACE                                                       No. 1349     P. 4
                                                                                                       P.0JI1<4



      Mr.IMWI!b&'; PRIIdat                                                           Pe\wary 7, 2007
      Ella' Bros. W'Ulll A Liquor Carporalian                                              ·PI&e2~
      Eber·NDC, U.C
                            k Nonbil!dina LcOcr aflD!Jmt..Sourhem Wb 1: Spirit~ of America,
                              Inc.("Sourham"))Bhr:-Bros. W"mr: .t Liquor Corporatioo C'EBWLC")
                                .., Bbe[-NDJ;;, uc M'!l!....mx::>


      under the beadiQp descrihal io1be ptCCCdlslg ~) lbal1 be govam.ell by IUcoh ~

      Subjcc:tto: (i) ~'by you. EBWLC IDlBbc:r-NI>C; ('u')addiaitiftpurdlast ~
      be1ag cxccutod by 111 'I10CCUif1 partir.a to reflcc:tlht d.etailJ ofwhll followa; IDd (tii) BBWLC,
      Bber-NDC, you md car.h af1hc amer sluvcholdlrs, O'MICI'Iaud atmi-. otbotb BB'WLC ad
      Bbcr--NDC Clll\!l'iDg ir:do the Raatrictive Omn&arta (clacrlbed bdow1 thia Lt:ller oflatem
      ~ die baia terms of Olll'~ o!tbe aoqu.Jsmon of ce:ttln 11t0ta ofEBER. aDd
      matter~lillmdWnco. Bued UJlClG out )ftlimillary di8r:uui011s:, sod subject 10 \he Dll$0!illlion
      111d ~ of telmml Dp'Mtned%11 between and 101o.ng llll. thJ:: principal tenna of the
      proposed toqu.Vition aro a ColloM:

             1.      Southem will purolwc certliD liSSCfS end properd• at BBPll UIOd in itt
                     wholCIUle wino lll1d apiri111 buau.. in New Yoat (tb "BlWnc::ss"). Tho aue~¥
                     ~ purchut.d (thai "'Aasal:s") iacludc, the foUcnrias:

                     (a)    Allinva~tocyiDdprcpaidwincpun;bucdth:mSupplm{cle&edhelow),
                            wbetber or nat inclUded m1he dtfinition ofhlvemorr,
                     (b)    My Uld aU records rel.cccl 0) the Bulinl!:ss;

                     (c)    All imlilleotual Pftli'G1Y, lDcJudiD& withaut limttlliaD. v.reb lites, tnde
                            umes(~the:nama "The H'ou:lcofBuspldy• aod "Liberty W'.mc
                            Ccapeuy• 8lld &1Q' orhlt tilde umte ~ by .BBBR.), 1ndcllarks,
                            ~ pateats andappUclltiorls. ad ~oos;

                    (cl)    All goodwm aud rights held by EBBll UPder csy Supplier Cot1\tlets
                            (de&.oedbelow). Tho t.e.nn "Suppllet comnct~• ir.acluda wrlttr.nand oral
                            lgt'Oal:leDie w.ith .U of BBER's wiDe, spirits md alcoholic bc:Ycrqe
                            npplicrs;

                    (e)     AU lecbD.icaJ and Dlll'kctbla inf<cr'lllal.iw, inchldi'lle DDW deve1opalea11,
                            ~            know-how, proceaea, ict.. IDd tiUe sec:rels and
                            4oola~:ntcion. &Qd an rela&ed claim5 md D.lh;

                    (f)     All orders in process ln connection with sales at morchandise fi'om
                            Supplic:n; aa wc:lJ as the ~omer orderbl.c:tlog JWlat.C 1herero; aad

                    (a)     Allaales IDIII'ri.als. CU!foa1ar n:eorda, I~ CU1kmcr U-. vi!Ddor Hsta.




CONFIDENTIAL                                                                                                             SGWS-000129
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 14 of 94


 Fe~ .   8. 2007 2:05PM           NEW YORK PALACE                                                        No. 1349   P. 5



          Mr. t..w Eller, Prelidem
          ibct Bros. W'llle & Liquor Cocposttion
          Ebcr-NDC, UC




                               'M:b sl1el, darMin 11111M1 md other boob IDd rocord:t.

                       ln lddilioa '10 1l:le obo9e. eolely at 80\Jihem's dilarction, SouOultn wiU lnlve ~
                       fiPl '10 psrc:Jwe lliiY or Ill furniture, fbcUe. equipa\cut aDNCit t'C'II 01111tc 111ed
                        iD tbe BusiDess.
                        At Sou1bcnl's optl.ml. 8ou1llem may IIIUII1e orsublwe (fort period oftfme es
                        dd.emdn.cd by So'Ulbem) ao;y of~ Jean c;u.m:nt!JI1.11ed lrl.1hc Duslaeas.
                       Solllhlm will not UIUIIIIIJI)' liabWcla ofEBER. other dim a~ t.mdrr. (i)
                       piiiCbue arden for m"VIDklly tam SJ111Plim (ddiDocll!clow) orda'ed aod h\
                       1ransit at ctosiJ1g (wbidl Southem wilJISNI)C): mil (h) tboae employment
                       m1aupmi!IID and/or leases that it Glcctl to u.sume.

                       1bt 1enn "Suwlicrs" .sblll mi:ID '!bose auppHm D!.EBEll eel the dare o!ClasiDg
                       wbo are wWbJg to coatimll to scU to Soutbcm iollowirlg Closizl&.

                       For the avoidantc: o£ dau'bt. Soatbeal is Aot purcll.t.siq aay ofEBER.'• ca&b, e~llb
                       oquivallllt$ I#' VMlalhip .i.a...,.ia E.BER, BMr Brae. AO\a:isitiolt Corp..~
                       Bml. 'Wm. ct Liquor Metro, Ino., Moaroc DiBp!lf Compeay, W:., ~
                       1mpodcrs. U.C, Eber-Ccmccticut, LLC, Ebc:r-Kbode hland, llC mel FW~,
                       lLC (Wa Paltiy WiDe A Spirits).

                 2.     Thep111'tbaeprice(rbe"PurcbasePriu")f.ortbeAsaota,IUbje~totheprovisiOJlS
                        deec.n"'bal in 3 below, 1llrill be equal1o the. Wlal of1bc folkrtriJla:

                        (a)     Tbe value oflavcntmy(cleiWd below) as dcterminecl in 3(a) below;

                       (b)     The book Yalue (but not 10 GXceecl fair mllkd wluc) o!1be ,PRpaJd wiN
                               1111 ofClllliJ:Ic !tom Suppliers;


                       {c.)    TCil MillioD ($10.00C,OOD) Dollm for the l.alaDgibleassets listed in l(b}
                               1brouah 1(8) lbove;
                       (cl)                    or 1b6 filmilun. .&xsuns, act equipment (to 1bc C~Cteat
                               'Ihll book val'laC
                               Southem eJecta tapun;hae zyaf*-e iMms), butsubjec:t 10 3(c) below;

                        (e)    The value ofthe real11811111e as delamined iD 3(b) below ifSoutbem eleca




CONFIDENTIAL                                                                                                               SGWS-000130
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 15 of 94


 h b. 8. 200 7 2:06PM       NEW YOU PA LAC E                                                      No. 1349   P. 6




                  At Clolin& Saulhem abll1 pay EBBR. in cub. 1hz: PUrdme P.rico, Jess: (i) ID
                  IIDCNDtto be alkK:Gc4 to thel.eni..c:lve CovCIIIIJII; (ii) amo11Dt1 owld b)' EBBR
                  to ita Supp1im nat of OQWandlns vcador billiDp (.NCb lltiOIIlds to be paid
                  direotly ovt of tho Pllrc:hase Prloe pr:oeeeds at CICltinc:); and (iii) Biabt Million
                  ($8,000.000) Dollm (lhe '"Dd:rred P~.

                  Tbc ~fe!:mld hyman lbiiJ be paid iD. fDUr (4) cq\lll saooattve 1D1I0111
                  lDIIallDu:nts, witbmni.ntan:.«, -.dtlasialllnentbeiog lbl aatbeJIJUivmlry ofthe
                  Ckleiq.

             3.   Por JMPOMII of calaa'l.ling 1bt Purchase Price, 1be foJ]awiJIS Wll -wtY:

                  (a)    'the 1am•tuv~ sball mean carrem, UHale, lllablc Inventory with
                          cwat 1abe1iJ1a from Suppliers veluallll~m amount equal to PJlBR•s laid
                          in colt, ccmputed 011 a fir8t m, tim o« 'bais. leu Ill)' purebalu
                         &llowwes, saD .-cite IIXe&, aadRllted credits.. ill~ thole turther
                         4lectibed in the !ollowmg ~e. Soutbcm wiD rocc:ivc: e. credit at
                         Closiq fi'clm BllBR for my prcspald JI'OfPJl tlCCtits, advriliJJ8
                         tllowances, cu:l/or lollla\ID13 aimUar 1be:rSo that bave 'ocu ~tved by
                         EBBR ~ 8\lpplkn IIDd 1bat ll't ~be lpplitd to 'fi1'Y period fo11Gwing
                         tbe ClCJiiae.

                  (b)    It Soudaan decCa 10 ~ 11111 otthe reel ca!e 1IM:d in the BUIIDcas,
                         1be purcJwe prlco diaD be «he &ir mll'klt value u dltem!med by a
                         JJUII\Ially apeab~ tppl'liuJ p1IC*S.

                  (e)    The book valUII of the fl.u:nfture. fixfllrr.:s IDd cqulpnaJt dclclcd to be:
                         plll\lb.ued lblll be d8'lcrmiiiCid 111 acoorda1cewi1b GMP, Domiltenlwilh
                         l!BG.'s pat busiDcls practice~, but, .in DD mild sbaU dJO book vaNe at
                         uy • • 4IIIIIQCICid Its 1iir lllllrbc valua.

             4,   BlllUl'W'IIf.a thlt itli•JICt, nor will it, en~« iDt.o ~~ to ctispoae at
                                                                or
                  llf'1 Svpplier CcdrGctl. IDcll.ldi.Da by way sale. ~ Gl' nlean otf~P!s..
                  P1.111bem!ore, except IS disclosed to8ou1bcm DD Bxbibit"A", BBERWIII'I'IDISt.b.lt
                  it hu DOt recelvedii:IY Jl01ict of tc:nDinadon, or iatant 1.0 taminste a Supplier




CONFIDENTIAL                                                                                                        SGWS-000131
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 16 of 94

 Feb.. 8. 2007 2:06PM        NEW YORK PALACE                                                      No. 1349      P. 7
                                                                                                   P.l!l61141




                                                                                  J'lbrully7, 2007
                                                                                       -PapS-

                        h; Noabmllizl6 Letter oflmcat..soutbem 'Wiu A Spiriu of~
                          IDc.("SOI.'dbem")f.Ebel'Bzoa. Wlne.tLlquorCorporldon ("BBWLC")
                          ID4 Elll!f·NDC, u.c. f"Jber·NDC")


                  Contn.d
            s.   BBBl\.)'V'II.aud cech oflhe Qlmllt slunboldn, OWDei'S ad           amn.- of'bod:l
                 BBWLC llld E'bor-NDC will cctet b\tD JUU'lodve covtall!tS (the '~~ve
                 Cavc:a:-.B"). hbje~:tto cOIQ}IlyiDgwitb.New York Jaw repn:liJig la!gth o!timc
                 and~resaictions, the Jtestriotiw CGVe11&11S will bo fw'five (S) yem
                 b lbe dale d! Closing far BBER. italtDckbolclerl ad membars (UUJIC far
                 yvu~:~ wbic:h wiU cc:aliDw: for fi•e (S) yea ~ 1he IQI.pintion of your
                 COJISU1tiDg .-ecmenc), provided howe\'111', 1111t 1bc JlAnictive CovCDa'IIIS for

                 ===-~.:.~~:.~~~f;~:o=.~~1')
                 Coveaaatll will pnllulrit CGII1pe1i.1ioa:dii'fr:Uy or iDdiTeelly, in the~. iPJdi(
                                                                                                    ;jti li1l
                                                                                                   r<, 1:: , ..c-~           ()
                 alailolio11Ddi\CII8lcoboliobeverap'buiulllii1NcwYOtt:. Therewtll'beaaave
                 out aD~ forthtc:oati.Dwdiwofcertam IIIUtl.ll.11y ~grceahle lOtivi~ to allow                       LA
                 you to Wine! do'Ml ,_e portion of your cummt busiDII8f DOl being pui'CDued by                  VJ "'~" '-
                 Southc:m.

            6.   You will ada' iDro a~ ..,een:s=c. Tbo 11111&o 1en111 oflht c<man!tiDg
                 ~win tnclodo:

                 (a)    Afive (5) yw cam.
                 (b)    Ycnar auaull ~on wi1J be Pive 'fhlndRd ThoUHD.4 (SSOO,OOO)
                        .Dollara CICh ysr of1be asreemcmt

                 (c)    In edditiDa lo tho compiii.Sitiorl deoc:n"bod above, in Soulbem's sole
                        disQ'Ctico. you may be paid a bon1ls for c:xbaoJdiJwy Ja'Vicea.

                 (d)    Yo11 wt.ll provide aportiae in 1be State of'New Yom D\l.tbel, iaelu6Ja
                        ill t b ; - ofilllunloee, nppli.cr1'tlatfone!ripe, ncailerrelalioaabi)ll, ID1d
                        operai.ontl il-. Yoa WW also prov:lde )'O'IIl' hlpUlllld help iD 1he 111111
                        of developista and mlflltaiuiQg Jeai,alltive rdaonsbips. The ocm.sultins
                        ~eatwillCCXltaiJltypical~acoodftl 011 s,inoludinatheriehlto
                        tcrrDirJase tar death. ic tbe evcnr 1bat a disabWly pmcms you 1iom
                        oarryirlg out your dUdes. lind tor CIIISt. Saatbe'D will have 1h11 rigbr to
                        recluco or r:Umiaale your duties $0 lana u full payme:Gt desaibed ill 6(b)
                        i.s made dutir:ls the term.




CONFIDENTIAL                                                                                                           SGWS-000132
  Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 17 of 94


   Fe ~. 8. 2007     2:06PM       NEW YORK PALAC E                                                   No. I34 9   P. 8



         Mr. ~Eber. Pnllidmt
         Eber Bra&. W• II: Lic,aorCozporltioo.
         Ebc:r·NDC. LLC
                            .b: Noab~Dd~Dg Lelia oflnteut-scnthlra W'me A: Spirit~ of~
                                Jnc.('~")).Bber Brol. W'~clLiqoorCorpara!ion(1'BBWLC")
                                  &§ Bbc;-~ IJ& ('"Bbq:N'DC'")




                       (f)    Yw will be reimbmld fbr my pro-tppnmd bulinea expaea in
                              coaacc:tioD 1rilh 1htpedotmllllOC of your duli11.
                       (&)    You wiU have 1be WI• of Senior Vu:e Pn:sic!c:nt.

                       (b)    A restrictive COYea&Df skl,\llltto 1blt desaribe4 inS aboVe.

              1.       SCMlunadBBER willeaobpaytheirownCOSG(e.g., ec~ga~'
                       fcc:3, 'lmlk.on&ellCliiiDiilsiOI'JI, ~) ~ lD COQOOOtl.c:m with 1MC111'7 intothl.s
                      11'8m1CtiOlL

               B.     At Closinr. ncb of tbe partl&:."a shall CltCQ!ie 8Dd file; • joiut .Upulation of
                      dilmill'l will1 JWe.ludic:o ~ lha llription belwem dle p!l'ties ourrently
                      JICIIdill8la tbc Supreme C4Nrt o!N~:W Yark, C01111ty ofMoaroe ("Litiption").
                      ll1 ~ 'thenwitll, each oftbcpazties. u 11111U u youincfivldlally, aballlllo
                      fi'JCCQitc ae:-nt relt~~e~ ia favor af the <Mer for aJilDiael'a. only excluQing
                       ob~J8atiom uDder the deftnltive qreemeata.

              9.      EBD.aad Soutbem .UU JII\JUIUy IIIW on '1M J1f0*1 by which inveatory shall
                      be ddiw.ced by EBBll to 8~ at at followq CJO!IiJlg.

              l o.    In eddititm to abe ~on beiDs conlln&mt llpOI1 tile C'ICQIIlOil ofamumally
                      W!ep(lble de!Ditivc purclwe ~ent, tlac Cloel!li .ul be coat:ir:l&cnt upon:

                      (a)     The complia~ of the trJmaetioa.s coatanpllled bmby • an
                              applicable lnla lad Jt~U]IIioas. aeyrequired Bulk Salt4 Act comp1iaDcc,
                              md the~ otall nccAII)'Jtg\l}aory apFU\'115 (JDclodillgtb:awapt
                              of all neeetsay liC~:D~e~), COB!I1II (i:Dcludmg Hart S~:otl .Rodino
                              camplilnll., It 111~) IDd 'Mi.ven &om eovetameata.l &:Ad odtw
                              replllory al.lhoritia. and fhltd parties•

                      (b)     EBBR usignlllfJ to Soulhlm all of EBBM.'s l.atelatl      m the Supplier
                              ColhGts, to 1he exlenl wignablet




----------------------
  CONFIDENTIAL                                                                                                               ................
                                                                                                                        SGWS-000133
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 18 of 94


Feb.·· 8. 2007 2:07PM       NEW YORK PALACE                                                        No. 1349      P. 9
                                                                                                    Fl. 0E1114



      Mr. Lester Ebet, Prcsidrd
      Eber Bros. WiDe a Ltqaor Corpcntica
      Eber·NDC, UC
                          Ito: Nallbllldiq Leaer ofilm:Dl-8o~Xhem Wile • Splritl of America.
                              IJlc.(•SWdlml")/Bbor Bros. Wloe kLiquor CmpocdOD("EBWLC")
                               pt BtpNDC. Xiff! <"&cr:NDC'1


                  (a)     EBWLC, Bbef.'NDC aall YOU. jCiirWlg in st1Ddan1 np\IS!SQions,
                          w.mllldee IIIClllOVCIIIIIS ~ %eiiiOI1Ible tD aiZ'IIli&Gdon WGb
                          • lha oudined bl 'II:UIACiar of bteat, aad tltosc ~ md
                          warractics NMvinsftlr blr (4) years:

                  (d)    In 11M event aay real OSIIIte is oloctlCd to be purcbasecl by Sam1u:rn, the
                         rcccipt ofa PJiase I mvt:ruamenal report refl~ dlll1bc real esllte, h
                         Dee of an bmlrdous sutd:nces, md, ill ~e e'¥4111 • Phase 1tdlccts ~
                         bazardom.Mitmce:s. a Phue n -~ repod re8oc;tq1blt1bc
                         !'bileI tssue.s hl'n beenrcmo&ted(Sidln:mc:dialionmd Phae: nrepolt
                         to bo ;pe:lbmec!lt SOUihcm's cx.pemctfft elei:O to 'UDdertab aP.baso n)j

                  (t)    E.xecpt uOihcrrtlse dJsdo.~ed. ~ 1re110 tbradmed arpendiaa lawsui!a
                         or iDYciJiipl:ica1111thavc ot ~bavo amll.erial etfecC oo. thuBuli:ness;
                  (()     SUhmnnota~~~a~~iq, adaptmaorbeioe~ly~byan,y EBml
                         uaCuuded pmaiaa. crmltld plan liabiJ.jty, or UDion c0111n1CU in any war.

                  (g)    l38'ER. compl,yio,g with J2 below.     ·

            J1.   SOUibem wiU have 1be ri&ht. but DOt tba obligation, to hire currt:bt Im:mt
                  pcnormcl. EBEJl wtJ1 T.erDitD.IIe an ot tu IIDployecl Ulltd mill buaillet~~ at
                  Closl.os, md will 'be rlllpOilSI"'ble fOr ell COlts rclaW 1han:!.o fmcludlug, but DOl
                  llmltzd m. VICidon, tick pay, obllgadons 'l.llldllr r:mpiO)'meot ~ paid
                  timo o.tr, COlmA bcac61S, UD!Gil peaslOD wi~ or other related liabili•
                  peMOD heaefifl. WAJrNliabilfty, etc.).

            12.   It i:~~ undersloo4 121:1rEB!Il bu a401(k) plm. Ala coadltioo to C~ BB£R
                  will fuU:y fUnd that plaD a ru, be rcquized by Jaw.

            13.   If Souzboro c:loc;tsto purchAse lit'/ za1 aiD urd i111boB\Isines,, Southan ma,y
                  uslgn the ri&hl to purdwo to ID aftilllded 1iDlited. lillbility eampllll)'. Ill
                  CO:Itntdioa widl the 1riD1il' a! my rMI estlte.. EBER will mako staadard
                  rtp~Wer:d~licma .IIDd -wammtia inc;ludiq dlat 1be properdcl ere frco of q
                  CDYlrcaaallllal bu:anla.

            14.   EBBR. at its decdou. sbaD. ell!!« collecllts own~ ~lble, or, have
                  Souihem coUect !he IOCOunl& reoelvUla on EBB!l's beb1Jt cldivcriq fbe




CONFIDENTIAL                                                                                                            SGWS-000 134
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 19 of 94

Ftb. 8. 2007 2:07PM            NEW YORK PALACE                                                        No. 1349   P. 10



     Mr. X.... Eblr, Prleide:m                                                        iebrulry 7, 10Cf7
     Bber Bros. Wine ct Liquor ClTpcatioD                                                  -Paso •-
     EbCI'-NDC, LLC
                            Ia: ~Lett=- of~ WiDe A SpJriJI of Amaricl.
                                hlc.(''SCI'Illhem"))BberBroa. Wiuo~Liqu.or Ccrpomfon("EBWLC")
                                epd&sr-NDC, LLC r=Bbq·NDC")


                    c:oUICIId 1\mda 10 EBER perioclkaDy vpaa c:ollcs:doa. In the evmt Soutbcm
                    ooUoc;t,~n:IIZlvablcoa behalt•lDIER, Southernahall bommb'arsecltbr
                    alL ~ cOGtG of 1001l~u. 6114 sllall not bt obi.Jpled to i.Jititutl: my 1i1ipd01l
                    in c:eue=oa wi1h 1he c:ollectioa.
             1s.    EBPJl 118MS to provide to Southenl. withill one (1) week aiW ihe exccutioD. of
                    1bia Letter-of~ ad wamnt b1 it is m=riaUy ~the toll~·

                    (a) · Employeolist.iJI&twithjo'bdecscriptiol:u, title, 88Wy, orguizaliODII cbarts
                          and dllall• or an bon.efit pliDa;

                    (b)     Copiesoftll written Supplier Colllrads w!~oflll oral SUpplier
                            ~:1M

                    (c)     A ldledulc Rtlecdn8 me detldllnd book 'll~~e o!lbc fiJrnlr:l:R. fixtlll'CS
                            llld equipment.



     It Is conremplafcc11hll the ClosiQg will1akt pllc on ar about March 31. 2007 ("'oei:ng").
                                           Cogw;t wisb Smmlieu

     Southem end EBEit. ahtJI have dao riel& 1o ~to Sq»plim the faot. die dllcussJOilll are
     tlldng place bd:weell SOIIIbem •cl EBBR. bat st.ll DOl disclose the dealils of 12Jc t:naniiiWcm
     Ulllea ~ pursuaot to a definitive writiCD agm:mcm or by mutual aareemcnt.
     N~thlpreoecU:Da,oaltber::e:&EilDaryou,aballhavemyciscU!SiCIUl"WdbSUpplica
     wilbout SOIJibem•s eoment and c1rec:t panic!padcm.

                                                 Jk!;Jgsll!a
     Ill rccopjlion of the tbne, ~ and dort to be incumt by SouclMm aad purRiflat to 1110
     traD.tletlODS coat2111pllled bmb)', EBBR. md you,. ape lDdivtdually IIIII aa babaJf' ofBBml,
     thllt ftr' 10 !q as dU Leucr oflatcut ranaiaf ia c&ct, EBEP.and. all atocldloldors, membm,
     dlrectcrl, officers, =ploy-, h\IWIIIliw~ IICID of!BJ!R,. wW21.01, diroc:dy or~.
     iDi1iatc, :toliGit, neaozi*, ~t or ~with EJ third party my inquiry, proponl or l)ft'tr
     ")ltiDgto an i.IIYesmlem ia ct1 & purchaseotEBBR•s bu&in• or my 'ISlllledl1 pon!DD ottu wine
     8lld IPidta bullaea. You rcprae21t that Clii'C i6 DO rigid of firlt re1\asal ar stm.n.r rl8ht, ar any




CONFIDENTIAL                                                                                                             SGWS-000 135
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 20 of 94

Fe~.   8. 2007 2:07PM            NEW YORK PALACE                                                      No. 1349    P. 11
                                                                                                        P.10114



        Mr.lelllr Ebcr, Presiclellt                                                    :Fc'blaery 7,l001
        Bber Bnta. W'me .tLlqlm Caspcmik.l\                                                 - Pe&e 9 •
        !ber·NDC. LLC
                              1t.r. Nldli.Ddioe Lcaer o!In1elli-SoPthcm W'mc & Spiri1s uf AmeriGa.
                                   ~.f'Solibem")/Bller Brat. Wine.l Liqt~orCocpomion (''EBWLC")
                                  agel P.l!er:NDC. LLC ("'llR-'NDC'")


        IW:raaiatioa. thalwoulcSa4Ymalydectthe abUitytD c:Ousammatc lhe b'11111&11ioru described
        balin. Pork, EBWLC, Bbcr·NDC, .ad you, each IIClalowlqe a. they havo 'lbe rialJt 10
        ema illto this Letter o!lrlla, and ~re DOt obligltt;d .iD COllll*tian with tbc lll*t1l!n dt;m;ibed
        herrin to 1110' Olhor indJvlbl.IDdlvidub or entity.



        The pmies willmutuelly aatee upon a joillt p:ms n:lcese to annOUIIDI1be crary illto 1his ~
        of Intent to be iiMd oa P*iiiiil('lli; at89.        f•b rLC -.r'{ r3 1 .-oo?-_ .



        AlJ 1mn1 ofthis.Lccta' olldfleDt, iDchldlll&ltll ~will :remain CODfidaltial, subjec:t to the
        Coafidemiality A,sreema elided tflilctive Oecober 26, 1006 Additiona1ly, 11eitbtr BBWLC,
        liber-NDC, DOC'JOU,DOl' Soudleru, will diKloactO myoae(OiberlbaD theirrc:spectivedomcyS.
        accolllJtlrllS,. tiulnalal inltilulions, md tupplia"S) their QI&Otilldonl or IQy Udb:nullioo
        ~ 1hc CODtempllled tl'll,llSieliQn UDti! 1he definitive pun:basc ~t is exr:wr.ed
        w:ithout tbe prior wriHco approvall1f all other piltie&. N~ EBER slalll have tha!
        ril)lt to diacbe ~.Ita cmplo)'eas,1be i*:t'ti!Mit bl5 c:Wc:red iato a Jeaer otiDteot wiih Soutbera.
        but ahal1 DGt db elOISe tho -.ua of tho triD.'SICtioa.

                                                  Amm!4mmt




CONFIDENTIAL                                                                                                              SGWS-000 136
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 21 of 94

 Feb. 8. 2007 2:07PM            NEW YORK PALACE                                                       No. 1349    P. 11
                                                                                                       P.1tt1.4



       Mr.l.ester Eb<:r, heeicJcal                                             P~7,1007
       BNr Bros. WIDe 4 Liquor Corponld01l                                          • P11e 10 •
       Bbcz-.NDC,  u.c
                             k: NO!lbilldiDB ldter oflnttnt-Soutbem 'Wmc 1: Splrlts of America,
                                m~.("SCMbn"}'Bbc:r Bros. W"D\t& Liq\!Or CorponidOD ("EBWLC')
                                 apdift"NDC, ~g ('"1\s:N.Pc:)

                                                 Impinntjr,m

       TbiJ Ldler aflnleat JP.)' be 1er.aUuafcd (l) by the JJ\UtUll 18Jetm«<l oF \be }*tiu; or (ll') 'by
       ei1het party &I tbe eveut 1bc dd.llitivc purchue apemcot it DOt C'XC!Cllkd Drl ar bcfcne
       :M'aleh lS, 2007. 'IbisLetMor~TDIY be Clllel1ded tly1ftli1U8l~of'tbepercie&.



       Iftbetenlll of'lbiJ Lcacr of'la1eDt~ a.acepllble to .EBER. plwe sip 'below, e.ttldl aa Ex.bi'bir
       "A.• md rctum one OlipW r:JJPY tO Southem. Our propoulaet f0l1h hcnin will cx:pite, ltwe
       bavo DOt zcccind alipod ori,m.t oflhb Letter of .~!bat 'by S:OO P.M. Eastem Stmlard 'I'iDie
       on February I, 2007.

       w~ look fOl'Wint co 'WIII'IciDg on lbt de:Wls toaedusr. Poet be co CC~:~St~Ct the uadcrs!Sil04 wi1h
       my que:M:m you miaht have.




CONFIDENTIAL                                                                                                          SGWS-000137
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 22 of 94

Feh. 8. 2007 2:08PM   NEW YORK PALACE                  No. 1349   P. 13
                                                        P.121J4




CONFIDENTIAL                                                              SGWS-000 138
          Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 23 of 94




Wendy Eber

From:                             Wendy Eber
Sent:                             Thursday, December 13, 2012 1:47 PM
To:                               ewgumaer@ g mail .com
Subject:                          See attached Memo
Attachments:                      Scanned from a Xerox multifunction deviceOOl.pdf



Mike,

Please read attached memo for description of reason for the security agreement. I will be sure to get a check in the mail
by the end of the year. We are working with Canandaigua to reduce the amortization schedule but, Lester will have to
deposit securities of $120,000 into CNBank to reduce the payments.

Thanks,
Wendy

-----Original Message-----
From: administrator3@slocumandsons.com [mailto:administrator3@slocumandsons.com]
Sent: Thursday, December 13, 2012 1:42 PM
To: Wendy Eber
Subject: Scanned from a Xerox multifunction device




Please open the attached document. It was scanned and sent to you using a Xerox multifunction device.

Attachment File Type: pdf

multifunction device location: machine location not set
Device Name: K7259



For more information on Xerox products and solutions, please visit http://www.xerox.com




                                                                                                          PLAINTIFF'S
                                                                                                            EXHIBIT
                                                                                                              Cf~


                                                                                                               EB-00026645
      Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 24 of 94




WendyEber

From:                             Wendy Eber
Sent:                             Thursday, December 13, 2012 1:47 PM
To:                               ewgumaer@gmail.com
Subject:                          see attached memo
Attachments:                      Scanned from a Xerox multifunction deviceOOl.pdf




-----Original Message-----
From: administrator3@slocumandsons.com [mailto:admlnlstrator3@siocumandsons.com]
Sent: Thursday, December 13, 2012 1:50 PM
To: Wendy Eber
Subject: Scanned from a Xerox multifunction device




Please open the attached document. It was scanned and sent to you using a Xerox multifunction device.

Attachment File Type: pdf

multifunction device Location: machine location not set
Device Name: K7259



For more information on Xerox products and solutions, please visit http://www.xerox.com




                                                                                                        EB-00026646
        Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 25 of 94




                                                   underberg & kessle( LLP
                                                                           MICB'A.'&L J, BBYMA, OF COUNSI!.L
                                                                           !85.258.Z890
                                                                           mbeyma@underbergkesaler.com




                                                          November7, 2012


           Ms. Wendy Eber, CFO
           Alexbay, LLC
           30 Corporate Drive
           New Haven, CT 06473

           Glenn Sturm, Esq.
           Atlantic Station
           20117thStreetNW,Suite1700
           Atlanta, GA 30363

           Dear Wendy and Glenn:

                    Re:      Eber Bros. Wine and Liauor ~orporation

                   Wendy asked that our office "make sure that Lester's security interest in his loans (to
           Eber Metro) are perfected in New York State". Glenn Sturm clarified this request by indicating
           that he was wondering whether the guarantee obligation of Eber Metro survived the taking of
           Eber Metro in satisfaction of the obligations owed to Lester and assigned to Alexbay, LLC.
           Glenn told me that he wanted to protect the loans and guaranty if the Article 9 transfer was
           somehow upset in the future.
                   We obtained a New York State Uniform Commercial Code search for Eber Bros. Wine
           and Liquor Metro, Inc. A copy of the same is enclosed. Glenn indicated to me that the
           obligations due to Manufacturers and Traders Trust Company (number 2) and Eder Goodman
           (number 7) LLC no longer exist. If this is so, the creditors ought to be contacted (or we will
           contact them on your behalf) to have the UCCs terminated. Glenn was unsure of any debt owed
           to NMHG Financial Services, Inc. (number 4). Lester Eber does have in his favor a filed UCC
           financing statement covering all assets of Eber Bros. Wine and Liquor Metro (number 8).
                  We have prepared and enclose herewith a security agreement from Eber Bros. Wine and
          Liquor Metro, Inc. to Alexbay, IX-C. Also enclosed is an appropriate consent authorizing the
          same, We have filed a UCC financing statement (copy enclosed). We believe that this security
          agreement should be executed in case there js any debt now or hereafter owed by Eber Bros.
          Wine and Liquor Metro, Inc. to Alexbay, LLC. We filed a new financing statement in favor of
          Alexbay as opposed to Lester Eber assigning his present position so that Lester will remain
          protected in case he is owed any funds now or in the future by Eber Bros. Wine and Liquor
          Metro, Inc.

300 Bausch & Lomb Place, Rochester. NY 14604     www. under bargkessl er. com             Additional Offices
         585·258-2800 PHONE 585-258-2821   FAX                                            Buffalo, Canandaigua, Newark, Greece and
                                                                                          Geneseo, NY                   '



                                                                                                                              EB-00026647
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 26 of 94




  Ms. WendyEber
  Glenn Sturm, Esq.
  November7, 2012                           Underberg & kessler ur

  Page2




         It should be noted that Eber Bros. Wine and Liquor Metro, Inc. has indemnified Lester
  Eber and Alex bay LLC for various items. Hence, there might be obligations owed to either
  sometime in the future.
          The Order which approved the Article 9 acceptance by Alexbay of Eber Bros. Wine and
  Liquor Metro, Inc. does not refer to the guarantee of Eber Brothers Wine and Liquor Metro, Inc.
  However, it would appear that since the obligations which were guaranteed, were extinguished,
  that the guarantee obligations were similarly extinguished. It also would appear that if the
  obligations were ever reinstated that the guarantee obligation would also be reinstated.
          In paragraph 10 of the Agreement for Turnover and Acceptance of Eber Bros. Wine and
  Liquor Metro, Inc., there is the following statement:
                 ".. .Eber Bros. and Metro and Alexbay agree that to the extent that
         there is any inter-company and intra-company debt between or among
         them (specifically including the obligations) it is hereby cancelled,
         released and should forever be considered void. "
         Please have the written consent and security agreement executed and send me copies of
  the security agreement and unanimous consent. The originals of these should be retained by
  Wendy in her file.
         In accordance with our telephone conversation of November 7, 2012, I also enclose a
  copy of a UCC search for Eber Bros Wine and Liquor Corporation.
         If you would like to discuss any part of the above, please do not hesitate to contact me.


                                                Very truly yours,



                                                Michael J. Beyrna


 MJB/mdm
 Enclosures

  cc: Paul F. Keneally, Esq.




                                                                                                     EB-00026648
    Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 27 of 94
Re: email outlining concerns                                       Page I of 1



 lester Eber
 From:         janet llssow
 Sent:         Monday, March 22, 2010 2:34PM
 To:           'egumaer1 @yahoo. com'; Gumaer, Elliott
 Cc:           Lester Eber
 Subject:      Lester Eber Request
 Importance: High
 Attachments: ATLANTA-#1142595-v4-Eber_Security_Agreement. DOC; ATLANTA-#1142695-v3-
              Eber_Guaranty_of_Note.DOC; ATLANTA-#1143283-v1 -Execution_Copy_-
              _Line_of_Credit_Note.DOC; Audrey Hays 032210.doc; Lester letter to Sally.pdf; Sally
              Kleeberg 03221 O.doc

Hello Mr. Gumaer,

      I have attached some documents that Mr. Eber would like you to look over and
is asking for your comments. He is mailing each of the three documents plus a
letter (all attached) to each, Sally Kleeberg and Audrey Hays. Also attached is a
personal letter to Sally.

Many Thanks,

Janet &~O-Ut
Administrative Assistant
Eber Bros. Wine & Liquor

NEW ADDRESS:
95 Aliens Creek Rd
Bldg 2 Suites 10 & 11
Rochester NY 14618
Ph: (585) 360-4240
Fax: (585) 360-4211




                                                                                                PLAINnFF'S
                                                                                                    EXHrsrr
                                                                                                    q1
3/22/2010
                                                                                                         EB-00000714
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 28 of 94




                                      SECURITY AGREEMENT


       TIDS SECURITY AGREEMENT (this "Agreement11 ) is made and entered into as of
-c:------ __, 2010 by EBER BROS. WINE AND LIQUOR CORPORATION
("Parent") and EBER BROS. WINE & LIQUOR METRO, INC. ("Metro"; Parent and
Metro, individually and collectively, 11 Debtor11 ) in favor of LESTER EBER ("Secured Party'').

                1.      THE SECURITY. Debtor hereby assigns and grants to Secured Party a
security interest in the following described property now owned or hereafter acquired by Debtor
("Collateral"):

                           (a)     All accounts, contract rights, chattel paper, instruments, deposit
          accounts, letter of credit rights, payment intangibles and general intangibles, including all
          amounts due to Debtor from a factor; and all returned or repossessed goods which, on
          sale or lease, resulted in an account or chattel paper.

                         (b)     All inventory, including all materials, work in process and finished
          goods.

                       (c)    All machinery, furniture, fixtures and other equipment of every
          type now owned or hereafter acquired by Debtor.

                         (d)    All of Debtor's deposit accounts. The Collateral shall include any
          renewals or rollovers of the deposit accounts, any successor accounts, and any general
          intangibles and choses in action arising therefrom or related thereto.

                          (e)    All instruments, notes, chattel paper, documents, certificates of
          deposit, securities and investment property of every type. The Collateral shall include all
          liens, security agreements, leases and other contracts securing or otherwise relating to the
          foregoing.

                         (f)      All general intangibles, including, but not limited to, (i) all patents,
          and all unpatented or unpatentable inventions; (ii) all trademarks, service marks, and
          trade names; (iii) all copyrights and literary rights; (iv) all computer software programs;
          (v) all mask works of semiconductor chip products; (vi) all trade secrets1 proprietary
          information, customer lists, manufacturing, engineering and production plans, drawings,
          specifications, processes and systems. The Collateral shall include all good will
          connected with or symbolized by any of such general intangibles; all contract rights,
          documents, applications, licenses, materials and other matters related to such general
          intangibles; all tangible property embodying or incorporating any such general
          intangibles; and all chattel paper and instruments relating to such general intangibles.

                         (g)    The shares of common stock and preferred stock, or partnership,
          membership and other ownership interests, now or hereafter owned by Debtor, including,
          without limitation, any membership interest in Eber-Connecticut, LLC now or hereafter



-Doc# 1142595-


                                                                                                             EB-00000715
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 29 of 94




          owned, directly or indirectly, by Metro and Parent and any ownership interests in Metro
          now or hereafter owned by Parent (collectively, the "Pledged Equity"), and all
          certificates evidencing the same, together with, in each case, all shares, securities, monies
          or property representing a dividend on any of the Pledged Equity, or representing a
          distribution or return of capital upon or in respect of the Pledged Equity, or resulting from
          a split up, revision, reclassification or other like change of the Pledged Equity or
          otherwise received in exchange therefor, and any subscription warrants, rights or options
          issued to the holders of, or otherwise in respect of, the Pledged Equity (the Pledged
          Equity, together with all other certificates, shares, securities, properties, ownership
          interests, or moneys, dividends, distributions, returns of capital subscription, warrants,
          rights or options as may from time to time be pledged hereunder pursuant to this clause
          being herein collectively called the "Equity Collateral").

                          (h)     All negotiable and nonnegotiable documents of title covering any
           Collateral.

                           (i)     All accessions, attachments and other additions to the Collateral,
           and all tools, parts and equipment used in connection with the Collateral.

                           G)     All substitutes or replacements for any Collateral, all cash or non-
           cash proceeds, product, rents and profits of any Collateral, all income, benefits and
           property receivable on account of the Collateral, all rights under warranties and insurance
           contracts, letters of credit, guaranties or other supporting obligations covering the
           Collateral, and any causes of action relating to the Collateral, and all proceeds (including
           insurance proceeds) from the sale, destruction, loss, or other disposition of any of the
           Collateral and sums due from a third party which has damaged or destroyed the Collateral
           or from that party's insurer, whether due to.judgment, settlement or other process.

                          (k)    All books, data and records pertaining to any Collateral, whether in
           the form of a writing, photograph, microfilm or electronic media, including but not
           limited to any computer-readable memory and any computer hardware or software
           necessary to process such memory ("Bool<S and Records").

                   2.     INDEBTEDNESS. The Collateral secures all Indebtedness.

        "Guaranty" means that certain Guaranty dated as of the date hereof executed by the
Metro in favor of Secured Party, as amended, restated, supplemented or otherwise modified from
time to time.

        "Indebtedness" means any and all debts, liabilities, and obligations of Debtor to Secured
Party arising under the Transaction Documents, now or hereafter existing, whether voluntary or
involuntary and however arising, whether direct or indirect or acquired by Secured Party by
assignment, succession, or otherwise, whether due or not due, absolute or contingent, liquidated
or unliquidated, determined or undetermined, held or to be held by Secured Party for its own
account or as agent for another or others, whether Debtor may be liable individually or jointly
with others, whether recovery upon such debts, liabilities, and obligations may be or hereafter


                                                   - 2-
- Doell 1142595-


                                                                                                          EB-00000716
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 30 of 94




become barred by any statute of limitations, and whether such debts, liabilities, and obligations
may be or hereafter beco:rne otherwise unenforceable. Indebtedness includes, without limitation,
any and all obligations of Debtor to Secured Pru.iy for reasonable attorneys' fees and all other
costs and expenses incurred by Secured Party in the collection or enforcement of any debts
liabilities, and obligations of Debtor to Secured Party.                                        '

        "Note" means that certain Line of Credit Note dated as of             executed by
Metro in favor of Secured Party in the maximum principal amount of $1,500,000 as amended,
restated, supplemented or otherwise modified from time to time.

      "Transaction Documents" means the Note, the Guaranty, this Agreement and each other
document, instrument and agreement executed in connection therewith.

Capitalized terms used but not defined herein have the meanings given such terms in the Note.

               3.     DEBTOR'S COVENANTS. Debtor represents, covenants and warrants
that unless compliance is waived by Secured Party in writing:

                          (a)     Debtor will properly preserve the Collateral; defend the Collateral
           against any adverse claims and demands; and keep accurate Books and Records.

                           (b)     Debtor shall give Secured Party at least thirty (30) days notice
           before changing its chief executive office or state of incorporation or organization.
           Debtor will notify Secured Party in writing prior to any change in the location of any
           Collateral, including the Books and Records.

                         (c)     Debtor will notify Secured Party in writing prior to any change in
           Debtor's name, identity or business structure.

                          (d)     Except for liens existing on the date hereof, Debtor has not granted
           and will not grant any security interest in any of the Collateral except to Secured Party,
           and will keep the Collateral free of all liens, claims, security interests and encumbrances
           of any kind or nature except the security interest of Secured Party.

                           (e)    Debtor will promptly notify Secured Party in writing of any event
           which materially and adversely affects the value of the Collateral, the ability of Debtor or
           Secured Party to dispose of the Collateral, or the rights and remedies of Secured Party in
           relation thereto, including, but not limited to, the levy of any legal process against any
           Collateral and the adoption of any marketing order, arrangement or procedure affecting
           the Collateral, whether governmental or otherwise.

                          (f)     Debtor shall pay all costs necessary to preserve, defend, enforce
           and collect the Collateral, including but not limited to taxes, assessments, insurance
           premiums, repairs, rent, storage costs and expenses of sales, and any costs to perfect
           Secured Party's security interest (collectively, the "Collateral Costs"). Without waiving
           Debtor's default for failure to make any such payment, Secured Party at its option may


                                                   -3-
- Doell 114239S-


                                                                                                          EB-00000717
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 31 of 94




          pay any such Collateral Costs, and discharge encumbrances on the Collateral, and such
          Collateral Costs payments shall be a part of the Indebtedness and bear interest at the rate
          set out in the Indebtedness. Debtor agrees to reimburse Secured Party on demand for any
          Collateral Costs so incurred.

                          (g)     Until Secured Party exercises its rights to make collection, Debtor
          will diligently collect all Collateral.

                           (h)     If any Collateral is or becomes the subject of any registration
          certificate, certificate of deposit or negotiable document of title, including any warehouse
          receipt or bill of lading Debtor shall immediately deliver such document to Secured
          Party, together with any necessary endorsements.

                        (i) Debtor will not sell, lease, agree to sell or lease, or otherwise dispose
          of any Collateral except with the prior written consent of Secured Party; provided,
          however, that Debtor may sell inventory in the ordinary course of business.

                          (j)     Debtor will maintain and keep in force all risk insurance covering
           the Collateral against fire, theft, liability and extended coverages (including without
           limitation windstorm coverage and hurricane coverage as applicable), to the extent that
           any Collateral is of a type which can be so insured. Such insurance shall be in form,
           amounts, coverages and basis reasonably acceptable to Secured Party, shall require losses
           to be paid on a replacement cost basis, shall be issued by insurance companies acceptable
           to Secured Party and, upon request of Secured Party, include a loss payable endorsement
           in favor of Secured Party in a form acceptable to Secured Party. Upon the request of
           Secured Party, Debtor will deliver to Secured Party a copy of each insurance policy, or, if
           permitted by Secured Party, a certificate of insurance listing all insurance in force.

                           (k)     Debtot· will not attach any Collateral to any real property or fixture
           in a manner which might cause such Collateral to become a part thereof unless Debtor
           first obtains the written consent of any owner, holder of any lien on the real property or
           fixture, or other person having an interest in such property to the removal by Secured
           Party of the Collateral from such real property or fixture. Such written consent shall be
           in form and substance acceptable to Secured Party and shall provide that Secured Party
           has no liability to such owner, holder of any lien, or any other person.

                           (1)     Exhibit A to this Agreement is a complete list of all patents,
           trademark and service mark registrations, copyright registrations, mask work
           registrations, and all applications therefor, in which Debtor has any right, title, or interest,
           throughout the world. Debtor will promptly notify Secured Party of any acquisition (by
           adoption and use, purchase, license or otherwise) of any patent, trademark or service
           mark registration, copyright registration, mask work registration, and applications
           therefor, and unregistered trademarks and service marks and copyrights, throughout the
           world, which are granted or filed or acquired after the date hereof or which are not listed
           on the Exhibit. Debtor authorizes Secured Party, without notice to Debtor, to modify this
           Agreement by amending the Exhibit to include any such Collateral .


                                                     . 4.
- Doc# 1142595-



                                                                                                          E B-00000718
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 32 of 94




                           (m)    Debtor will, at its expense, diligently prosecute all patent,
           trademark or service mark or copyright applications pending on or after the date hereof,
           will maintain in effect all issued patents and will renew all trademark and service mark
           registrations, including payment of any and all maintenance and renewal fees relating
           thereto, except for such patents, service marks and trademarks that are being sold,
           donated or abandoned by Debtor pursuant to the terms of its intellectual property
           management program. Debtor will at its expense protect and defend all rights in the
           Collateral against any material claims and demands of all persons and will, at its
           expense, enforce all rights in the Collateral against any and all infringers of the Collateral
           where such infringement would materially impair the value or use of the Collateral to
           Debtor or Secured Party. Debtor will not license or transfer any of the Collateral, except
           for such non-exclusive licenses as are customary in the ordinary course of Debtor's
           business, or except with Secured Party's prior written consent.

                  4.     ADDITIONAL REQUIREMENTS. Debtor agrees that Secured Party may
 at its option at any time, whether or not Debtor is in default:

                          (a)     Require Debtor to deliver to Secured Party (i) copies of ot extracts
           from the Books and Records, and (ii) information on any contracts or other matters
           affecting the Collateral.

                         (b)    Examine the Collateral, including the Books and Records, and
           make copies of or extracts from the Books and Records, and for such purposes enter at
           any reasonable time upon the property where any Collateral or any Books and Records
           are located.

                           (c)    Require Debtor to deliver to Secured Party any instruments, chattel
           paper or letters of credit which are part of the Collateral, and to assign to Secured Party
           the proceeds of any such letters of credit.

                          (d)    Notify any account debtors, any buyers of the Collateral, or any
           other persons of Secured Party's interest in the Collateral.

                   5.      DEFAULTS.        Any one or more of the following shall be a default
 hereunder:

                         (a)    Debtor breaches any term, provision, warranty or representation
           under this Agreement, or under any other obligation of Debtor to Secured Party, and such
           breach remains uncured after any applicable cure period.

                            (b)      Secured Party fails to have a perfected and enforceable lien on or
            security interest in the CollateraL

                           (c)      Any involuntary lien of any kind or character attaches to any
            Collateral, except for liens for taxes not yet due.


                                                    - 5-
 -Doc# l J42S9S-


                                                                                                            EB-00000719
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 33 of 94




                        (d)    Debtor has given Secured Party any false or misleading
         information or representations.

                        (e)    A default or Event of DefauLt occurs under the Note, the Guaranty
         or any other Transaction Docwnent.

               6.     SECURED PARTY'S REMEDIES AFTER DEFAULT. In the event of
any default, Secured Party may do any one or more of the following, to the extent permitted by
law:

                       (a)       Declare any Indebtedness immediately due and payable, without
         notice or demand.

                    (b)     Enforce the security interest given hereunder pursuant to the
         Uniform Commercial Code and any other applicable law.

                        (c)    Enforce the security interest of Secured Party in any account of
          Debtor maintained with Secured Party by applying such account to the Indebtedness.

                          (d)    Require Debtor to obtain Secured Party's prior written consent to
          any sale, lease, agreement to sell or lease, or other disposition of any Collateral consisting
          of inventory.

                          (e)    Require Debtor to segregate all collections and proceeds of the
          Collateral so that they are capable of identification and deliver daily such collections and
          proceeds to Secured Party in kind.

                         (f) Require Debtor to direct all account debtors to forward all
          payments and proceeds of the Collateral to a post office box under Secured Party's
          exclusive control.

                        (g)   Require Debtor to assemble the Collateral, including the Books
          and Records, and make them available to Secured Party at a place designated by Secured
          Party.

                           (h)     Enter upon the property where any Collateral, including any Books
          and Records, are located and take possession of such Collateral and such Books and
          Records, and use such property (including any buildings and facilities) and any of
          Debtor's equipment, if Secured Party deems such use necessary or advisable in order to
          take possession of, hold, preserve, process, assemble, prepare for sale or lease, market for
          sale or lease, sell or lease, or otherwise dispose of, any Collateral.

                        (i)   Demand and collect any payments on and proceeds of the
          Collateral. In connection therewith Debtor irrevocably authorizes Secured Party to
          endorse or sign Debtor's name on all checks, drafts, collections, receipts and other



-DocN 1142595-


                                                                                                           EB-00000720
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 34 of 94




           documents, and to take possession of and open the mail addressed to Debtor and remove
           therefrom any payments and proceeds of the Collateral.

                          G)       Grant extensions and compromise or settle claims with respect to
          the Collateral for less than face value, all without prior notice to Debtor.

                           (k)    Use or transfer any of Debtor's rights and interests in any
          Intellectual Property now owned or hereafter acquired by Debtor, if Secured Party deems
          such use or transfer necessary or advisable in order to take possession of, hold, preserve,
          process, assemble, prepare for sale or lease, market for sale or lease, sell or lease, or
          otherwise dispose of, any Collateral. Debtor agrees that any such use or transfer shall be
          without any additional consideration to Debtor. As used in this paragraph, "Intellectual
          Property" includes, but is not limited to, all trade secrets, computer software, service
          marks, trademarks, trade names, trade styles, copyrights, patents, applications for any of
          the foregoing, customer lists, working drawings, instructional manuals, and rights in
          processes for technical manufacturing, packaging and labeling, in which Debtor has any
          right or interest, whether by ownership, license, contract or otherwise.

                         (l)     Have a receiver appointed by any court of competent jurisdiction
          to take possession of the Collateral. Debtor hereby consents to the appointment of such a
          receiver and agrees not to oppose any such appointment.

                          (m)     Take such measures as Secured Party may deem necessary or
          advisable to take possession of, hold, preserve, process, assemble, insure, prepare for sale
          or lease, market for sale or lease, sell or lease, or otherwise dispose of, any Collateral,
          and Debtor hereby irrevocably constitutes and appoints Secured Party as Debtor's
          attorney-in-fact to perform all acts and execute all documents in connection therewith.

                         (n)     Without notice or demand to Debtor, set off and apply against any
          and all of the Indebtedness any and all deposits (general or special, time or demand,
          provisional or final) and any other indebtedness, at any time held or owing by Secured
          Party or any of Secured Party's agents or affiliates to or for the credit of the account of
          Debtor or any guarantor or endorser of Debtor's Indebtedness.

                          (o)     Assign, sell or otherwise dispose of and deliver all or any part of
           the Equity Collateral, at public or private sale or otherwise, either with or without special
           conditions or stipulations, for cash or on credit or for future delivery, in such other
           consideration and at such time or times and at such place or places, and upon such terms
           and conditions as shall be commercially reasonable and in accordance with all applicable
           laws.

                          (p)     Exercise any other remedies available to Secured Party at law or in
           equity.

                  The proceeds of any sale, lease or other disposition of the Collateral hereunder
           shall be applied first, to the expenses of retaking, holding, storing, processing and


                                                   -7-
-Doell 1142595-


                                                                                                         EB..00000721
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 35 of 94




          preparing for sale, selling, and the like (including, without limitation, any taxes, fees and
          other costs incurred in COIUlection therewith) of the Collateral, second, to the attorneys'
          fees and expenses, and then to satisfaction of the Indebtedness to the Secured Party (in
          such manner as Secured Party shall elect in its discretion), and to the payment of any
          other amounts required by applicable law.

                  Debtor recognizes that, by reason of certain prohibitions contained in the
          Securities Act of 1933, as amended (the "1933 Act") and applicable state securities laws,
          Secured Party may be compelled, with respect to any sale of all or any part of the Equity
          Collateral conducted without prior registration or qualification of such Equity Collateral
          under the 193 3 Act and/or such state secUl'ities laws, to limit purchasers to those who will
          agree, among other things, to acquire the Equity Collateral for their own account, for
          investment and not with a view to the distribution or resale thereof. Debtor
          acknowledges that any such private sale may be at prices and on terms less favorable than
          those obtainable tlu·ough a public sale without such restrictions (including a public
          offering made pUl'suant to a registration statement under the 1933 Act) and,
          notwithstanding such circumstances, Debtor agrees that any such private sale shall be
          deemed to have been made in a commercially reasonable manner and that Secured Patty
          shall have no obligation to engage in public sales and no obligation to delay the sale of
          any Equity Collateral for the period of time necessary to permit the issuer thereof to
          register it for a form of public sale requiring registration under the 1933 Act or under
          applicable state securities laws, even if such issuer would, or should, agree to so register
          it.

                   For the purpose of enabling Secured Party, during the continuance of an Event of
           Default, to exercise rights and remedies under this Section at such time as Secured Party
           shall be lawfully entitled to exercise such rights and remedies, and for no other purpose,
           Debtor hereby grants to Secured Party, to the extent assignable, an irrevocable, non-
           exclusive license (exercisable without payment of royalty or other compensation to
           Debtor) to use, license or sublicense any of the Intellectual Property now owned or
           hereafter acquired by Debtor, wherever the same may be located.

                   7.     ENVIRONMENTAL MATTERS.

                           (a)     Debtor represents and warrants: (i) it is not in violation of any
           health, safety, or environmental law or regulation regarding hazardous substances and (ii)
           it is not the subject of any claim, proceeding, notice, or other communication regarding
           hazardous substances. "Hazardous substances" means any substance, material or waste
           that is or becomes designated or regulated as "toxic," "hazardous," "pollutant," or
           11
              contaminant" or a similar designation or regulation under ariy current or future federal,
           state or local law (whether under common law, statute, regulation or otherwise) or
           judicial or administrative interpretation of such, including without limitation petrolewn or
           natural gas.

                          (b)    Debtor shall deliver to Secured Party, promptly upon receipt,
           copies of all notices, orders, or other communications regarding (i) any enforcement


                                                   -8-
- Doc# 11425 95-


                                                                                                          EB-00000722
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 36 of 94




           action by any governmental authority relating to health, safety, the environment, or any
           hazardous substances with regard to Debtor's property, activities, or operations, or (ii)
           any claim against Debtor regarding hazardous substances.

                          (c)    Secured Party and its agents and representatives will have the right
          at any reasonable time, after giving reasonable notice to Debtor, to enter and visit any
          locations where the Collateral is located for the purposes of observing the Collateral,
          taking and removing environmental samples, and conducting tests. Debtor shall
          reimburse Secured Party on demand for the costs of any such environmental investigation
          and testing. Secured Party will make reasonable efforts during any site visit, observation
          or testing conducted pursuant to this paragraph to avoid interfering with Debtoes use of
          the Collateral. Secured Party is under no duty to observe the Collateral or to conduct
          tests, and any such acts by Secured Party will be solely for the purposes of protecting
          Secured Party's security and preserving Secured Party's rights under this Agreement. No
          site visit, observation or testing or any report or fmdings made as a result thereof
          ("Environmental Report") will (i) result in a waiver of any default of Debtor; (ii)
          impose any liability on Secured Party; or (iii) be a representation or warranty of any kind
          regarding the Collateral (including its condition or value or compliance with any laws) or
          the Environmental Report (including its accuracy or completeness). In the event Secured
          Party has a duty or obligation under applicable laws, regulations or other requirements to
          disclose an Environmental Report to Debtor or any other party, Debtor authorizes
          Secured Party to make such a disclosure. Secured Party may also disclose an
          Environmental Report to any regulatory authority, and to any other parties as necessary or
          appropriate in Secured Party's judgment. Debtor further understands and agrees that any
          Environmental Report or other information regarding a site visit, observation or testing
          that is disclosed to Debtor by Secured Party or its agents and representatives is to be
          evaluated (including any reporting or other disclosure obligations of Debtor) by Debtor
          without advice or assistance from Secured Party.

                            (d)    Debtor will indemnify and hold harmless Secured Party from any
           loss or liability Secured Party incurs in connection with or as a result of this Agreement,
           which directly or indirectly arises out of the use, generation, manufacture, production,
           storage, release, threatened release, discharge, disposal or presence of a hazardous
           substance. This indemnity will apply whether the hazardous substance is on, under or
           about Debtorts property or operations or property leased to Debtor. The indemnity
           includes but is not limited to attorneyst fees (including the reasonable estimate of the
           allocated cost of in-house counsel and staff). The indemnity extends to Secured Party, its
           parent, subsidiaries and all of their directors, officers, employees, agents, successors,
           attorneys and assigns.

          8.   CONSENT TO JURISDICTION. DEBTOR AND SECURED PARTY
HEREBY AGREE THAT THE FEDERAL COURT OF THE WESTERN DISTRICT OF NEW
YORK OR, AT THE OPTION OF SECURED PARTY, ANY COURT LOCATED IN THE
STATE OF NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE
ANY CLAIMS OR DISPUTES BETWEEN DEBTOR AND SECURED PARTY
PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER


                                                   -9-
- Doell 1142595-


                                                                                                         EB-Q0000723
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 37 of 94




CAUSE OR DISPUTE WHATSOEVER BETWEEN DEBTOR AND SECURED PARTY OF
ANY KIND OR NATURE. DEBTOR EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS, HEREBY WAIVING PERSONAL SERVICE OF THE
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN,
AND AGREEING THAT SERVICE OF SUCH SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED ADDRESSED TO DEBTOR AT THE ADDRESS OF
DEBTOR FOR NOTICES SET FORTH HEREIN. SHOULD DEBTOR FAIL TO APPEAR OR
ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN
THIRTY DAYS AFTER THE MAILING THEREOF, IT SHALL BE DEEMED IN DEFAULT
AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED AGAINST IT AS PRAYED
FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE
BRJNGING OF ANY ACTION BY SECURED PARTY OR THE ENFORCEMENT BY
SECURED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION. FURTHER, DEBTOR HEREBY WAIVES THE RIGHT
TO ASSERT THE DEFENSE OF FORUM NON CONVENIENS AND THE RIGHT TO
CHALLENGE THE VENUE OF ANY COURT PROCEEDING.

           9.   WAIVER OF JURY TRIAL. DEBTOR AND SECURED PARTY EACH
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS (A) UNDER THIS AGREEMENT, THE NOTE, THE
GUARANTY OR ANY TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION WITH THIS AGREEMENT OR (B) ARISING
FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR
ANY TRANSACTION DOCUMENT, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
DEBTOR AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST SECURED
PARTY OR ANY OTHER PERSON INDEMNIFIED UNDER THIS AGREEMENT ON ANY
THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL
OR PUNITIVE DAMAGES.

                 10.    MISCELLANEOUS.

                         (a)     Any waiver, express or implied, of any provision hereunder and
          any delay or failure by Secured Party to enforce any provision shall not preclude Secured
          Party from enforcing any such provision thereafter.

                       (b)    Debtor shall, at the request of Secured Party, execute such other
          agreements, documents, instruments, or financing statements in connection with this
          Agreement as Secured Party may reasonably deem necessary.




                                                - 10-
-DocN 1141595-



                                                                                                      EB-00000724
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 38 of 94




                        (c)     All notes, security agreements, subordination agreements and other
           documents executed by Debtor or furnished to Secured Party in connection with this
           Agreement must be in form and substance satisfactory to Secured Party.

                         (d)     This Agreement shall be governed by and construed in accordance
           with the laws of the State of New York, without regard to conflict of laws principles
           which would require the application of the laws of a different state.

                          (e)     All rights and remedies herein provided are cumulative and not
           exclusive of any rights or remedies otherwise provided by law. Any single or partial
           exercise of any right or remedy shall not preclude the further exercise thereof or the
           exercise of any other right or t·emedy.

                       (f)     All terms not defined herein are used as set forth in the Uniform
           Commercial Code as in effect in any applicable jurisdiction.

                           (g)     In the event of any action by Secured Party to enforce this
           Agreement or to protect the security interest of Secured Party in the Collateral, or to take
           possession of, hold, preserve, process, assemble, insure, prepare for sale or lease, market
           for sale or lease, sell or lease, or otherwise dispose of, any Collateral, Debtor agrees to
           pay immediately the costs and expenses thereof, together with reasonable attorneys' fees
           and allocated costs for in-house legal services to the extent permitted by law.

                           (h)     In the event Secured Patty seeks to take possession of any or all of
           the Collateral by judicial process, Debtor hereby irrevocably waives any bonds and any
           surety or security relating thereto that may be required by applicable law as an incident to
           such possession, and waives any demand for possession priot· to the commencement of
           any such suit or action.

                            (i)    This Agreement shall constitute a continuing agreement, applying
           to all future as well as existing transactions, whether or not of the character contemplated
           at the date of this Agreement, and if all transactions between Secured Party and Debtor
           shalt be closed at any time, shall be equally applicable to any new transactions thereafter.

                           G)     Secured Party's rights hereunder shall inure to the benefit of its
           successors and assigns. In the event of any assignment or transfer by Secured Party of
           any of the Indebtedness or the Collateral, Secured Party thereafter shall be fully
           dischru·ged from any responsibility with respect to the Collateral so assigned or
           transferred, but Secured Party shall retain all rights and powers hereby given with respect
           to any of the Indebtedness or the Collateral not so assigned or transferred. All
           representations, warranties and agreements of Debtor if more than one are joint and
           several and all shall be binding upon the personal representatives, heirs, successors and
           assigns ofDebtor.

                           .(k)  Any notice to be given hereunder shall be given in the manner
           prescribed in the Guaranty or the Note, as applicable.


                                                  - 11 -
 -DocH 1142595-


                                                                                                          EB-00000725
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 39 of 94




          11.  FINAL AGREEMENT. BY SIGNING THIS AGREEMENT EACH
PARTY REPRESENTS AND AGREES THAT: (A) THIS AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF, (B) THIS AGREEMENT SUPERSEDES ANY COMMITMENT
LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH
COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS
AND CONDITIONS EXPRESSLY PROVIDES TO THE CONTRARY, (C) THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (D) THIS
AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS,     OR    SUBSEQUENT      ORAL   AGREEMENTS     OR
UNDERSTANDINGS OF THE PARTIES.




                                 ~   12-
- Docl/ 1142595-


                                                                      EB-00000726
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 40 of 94




        IN WITNESS WHEREOF, the parties executed this Agreement as of the date first
written above, intending to create an instrument executed under seal.


                                      EBER  BROS.        WINE      AND     LIQUOR
                                      CORPORATION


                                      By:
                                         --------------------------
                                      Title:
                                               ------------------------
                                                (Seal)

                                      EBER BROS. WINE & LIQUOR METRO, INC.


                                      By:__________ _ _ __ _

                                      Title:
                                               ------------------------
                                                (Seal)



Accepted:




LESTEREBER




                                       - 13 -
-Doc# 1142S9S-


                                                                                   EB-00000727
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 41 of 94




                               Exhibit A

                          Intellectual Propetty




-Doc# 1142595-


                                                                     EB-00000728
        Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 42 of 94




Wendy Eber

From:                             Lester Eber
Sent                              Friday, March 02, 2012 10:15 AM
To:                               egumaer@yahoo.com
Cc:                               Wendy Eber
Subject:                          FW: January Eber-CT



Mike I have tried to get In touch with you, but have not been able. I need you to come to this meeting. We should talk
first with Wendy and Glen. We have not talked to Hawks yet and I believe It is Important to do so. it Is important you
respond to me as soon as possiable.




                                                                                                    -
                                                                                                                          -.
                                                                                                            EB-00031201
                                                                                                                          -
        Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 43 of 94




Lester Eber

From:                           Wendy Eber
Sent:                           Friday, March 09, 2012 3:51 PM
To:                             elliot gumaer
Cc:                             Lester Eber
Subject:                        RE: Prep for Trustee Meeting


Mike
Please call Glenn at 4pm today 404 304 8862.

From: elliot gumaer [maflto:ewgumaer@gmail.com]
Sent: Friday, March 09, 2012 3:19PM
To: Wendy Eber
Cc: l.ebert@Eberbros.com
Subject: Re: Prep for Trustee Meeting

Wendy, this e-mail will confirm my telephone call with Glenn at 4PM this afternoon. I note that you
have also scheduled a conference call on Monday March 12 from 1-2PM. You have given me an access
number to call into that call. I shall wait until those calls are concluded before speaking with Dick
Hawks. I may have an issue in getting to Rochester on Tuesday/Wednesday. We'll talk about that. It
seems to me to be highly unethical to decline to providce 6 mos to a year to establish a new bankning
relatonship. Given the fiduciary relationship between CNB and the Eber Trust that is an issue that may
have to be addressed by the Monroe County Surrogate Court should it become necessary. Someone will
have to explain to me why the action Lester may take to secure his indebtedness will adversely effect the
relationship with CNB. I assume that notice of that action will be given to all parties interestred in the
trust and the action will be affimed by Court order. Best, EWG
PS Please forward this memo to Glenn as I do not have his email address. E

On Fri. Mar 9, 2012 at 11:56 AM) Wendy Eber <weber@slocumandsons.com> wrote:




                                                                                                PLAINTIFF'S

                                                                                           I*     EXHIBIT
                                                                                                  LOl
                                                         l                                 ~
                                                                                           ~

                                                                                                   EB-00000741
   Case 1:16-cv-09517 -LAK-KHP Document 241 Filed 06/24/19 Page 1 of 7
  Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 44 of 94



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DANIEL KLEEBERG, LISA STEIN
 and AUDREY HAYS,
                            Plaintiffs,
           vs .

 LESTER EBER,
 ALEXBAY, LLC f/k/a LESTER EBER, LLC,
 ELLIOT W. GUMAER, JR. and
 WENDY EBER,
                             Defendants,

            and

 EBER BROS. & CO, INC.,
 EBER BROS. WINE AND LIQUOR CORP .,                   AM ENDED ANSWER
 EBER BROS . WINE & LIQUOR METRO , INC.,
 EBER CONNECTICUT, LLC , and                          1 : 16-cv-09517
 EBER-RHODE ISLAND, LLC ,
 EBER BROS. ACQUISTION CORP,
 EBER-METRO, LLC, and
 SLOCUM & SONS OF MAINE, INC. ,

                                  Nominal
                                  Defendants ,


               and

 CANANDAIGUA NATIONAL BANK &
 TRUST COMPANY,

                                  Nominal
                                  Intervenor
                                  Defendant.

      Defendants, Lester Eber, Alexbay LLC , and Wendy Eber, and Nominal

Defendants Eber Bros. & Co., Inc., Eber Bros. Wine and Liquor Corporation, Eber Bros.

Wine & Liquor Metro, Inc., Eber Connecticut LLC , Eber-Rhode Island, LLC, Eber Bros.

Acquisition Corp ., Eber-Metro, LLC and Slocum & Sons of Maine, Inc. (collectively
                                                                        •   PLAINTIFF'S
                                                                        ~     EXHIBIT
                                                                        §    I 07
                                         1
    Case 1:16-cv-09517-LAK-KHP Document 241 Filed 06/24/19 Page 2 of 7
  Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 45 of 94



"Eber Defendants"), as and for their Answer to Plaintiffs' Th ird Amended Complaint, by

their attorneys, Underberg & Kess ler LLP, respectfully state the fol lowing:

       1.     Deny knowledge or information ·sufficient to form a belief as to the truth of

the allegations contained in paragraphs 12, 17, 19, 20, 24, 25, 35, 38, 39, 40, 41 , 42,

43, 44,45,47,49, 57, 72, 78, 95, 96,110,111,154,157,160,162,163,164,168,174,

176, 178, 179, 186, 187, 188, 204, 218, 242, 251, 273, 290, 294, 297, 331, 343, 344,

345, 353, 354, 355, 359, 372, 378, 386, 387, 388, 389, 390 and 393 of Plaintiffs' Third

Amended Complaint.

       2.     Admit the allegations contained in paragraphs 4, 18, 21, 23, 26, 27, 28,

29, 30, 31, 32, 33, 34, 46, 50, 53, 55, 56, 59, 60, 63, 64, 68, 69, 75, 80, 82, 83, 87, 89,

90, 91, 93, 97 , 99, 101, 105, 106, 107, 108, 109, 113, 114, 115, 120, 121, 122, 123,

142, 172, 175, 229, 230, 245, 247, 254, 283, 284, 311, 324 and 362 of Plaintiffs' Third

Amended Complaint.

       3.     Deny the allegations contained in paragraphs 1, 3, 5, 6, 7, 8, 9, 10, 11 , 13

14, 15, 16, 22, 36, 37, 48, 52, 54, 58, 61 62, 65, 66, 67, 71, 77, 79, 81, 84, 85, 86, 88,
                                           J




92, 94, 100, 116, 117, 119, 124, 125, 126, 128, 129, 131, 133, 134, 135, 136, 137, 138,

139, 140, 141, 144, 145, 146, 147, 148, 149, 150, 151, 152, 156, 158, 161, 165, 169,

170, 171, 177, 180, 181, 189, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200,

201, 202, 203, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 219,

220, 221, 222, 223, 224, 225, 226, 227, 228, 231, 232, 233, 234, 235, 236, 238, 239,

240, 243, 244, 246, 248, 249, 250, 252, 253, 255, 256, 257, 258, 259, 260, 262, 263,

264, 265, 266, 267, 268, 269, 270, 271, 272, 275, 276, 277, 278, 279, 280, 281, 287,

288, 289, 291, 292, 293, 296, 298 , 299, 300, 301, 302, 303, 304, 307, 309, 313, 314,




                                               2
    Case 1:16-cv-09517-LAK-KHP Document 241 Filed 06/24/19 Page 3 of 7
   Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 46 of 94



315, 316, 317, 318, 319, 320, 321, 322, 323, 326, 328, 329, 330, 334, 335, 336, 337,

338, 339, 340, 341' 342, 346, 347, 348, 349, 350, 351, 352, 357, 358, 360, 361' 363,

364, 365, 366 , 367, 368, 369, 370, 371, 373, 374, 375, 376, 377, 380, 381, 382, 384,

385, 391, 392, 394, 395, 396 and 397 of Plaintiffs' Third Amended Complaint.

       4.     With respect to the allegations in paragraphs 2, 51, 70, 73, 74, 102, 103,

104,118,127,132,143, 153,155, 159,173,237,241,261,285,306,308 , 310and 325

of Plaintiffs' Third Amended Complaint, Eber Defendants state that the referenced

documents speak for themselves.

       5.     With respect to the allegations in paragraph 76 of Plaintiffs' Third

Amended Complaint, Eber Defendants admit that the consulting fee was lower, but

deny the remainder of the allegations in that paragraph.

       6.     With respect to the allegations in paragraph 98 of Plaintiffs' Third

Amended Complaint, Eber Defendants admit that the affidavit was filed, but state that

the filing was done in error by local regulatory counsel.

       7.     With respect to the allegations in paragraph 112 of Plaintiffs' Third

Amended Complaint, Eber Defendants admit that EB&C was majority shareholder of

EBWLC, but deny the remainder of the allegations in that paragraph.

       8.     With respect to the allegations in paragraph 130 of Plaintiffs' Third

Amended Complaint, Eber Defendants admit that the Court was not informed of the

referenced valuation, but deny that the referenced valuations provide a basis for a

higher valuation.




                                             3
    Case 1:16-cv-09517-LAK-KHP Document 241 Filed 06/24/19 Page 4 of 7
  Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 47 of 94



       9.     With respect to the allegations in paragraphs 166 and 167 of Plaintiffs'

Third Amended Complaint, Eber Defendants deny the allegations in the fraudulent

conveyance action, but admit the remainder of the allegations in those paragraphs.

       10.    With respect to the allegations in paragraphs 182, 183 and 184 of

Plaintiffs' Third Amended Complaint, Eber Defendants admit that a duty was owed to

the corporation, and deny knowledge or information sufficient to form a belief as to the

remainder of the allegations.

       11.    With respect to the allegations in paragraphs 185,274,282,295,312,

327, 332, 333, 356, 379 and 383 of Plaintiffs' Third Amended Complaint, Eber

Defendants state that no response is required to the legal conclusion contained therein.

       12.    With respect to the allegations in paragraph 286 of Plaintiffs' Third

Amended Complaint, Eber Defendants state that Gumaer was paid for legal and

director services, but not consu lting services.

       13.    With respect to the allegations in paragraph 305 of Plaintiffs' Third

Amended Complaint, Eber Defendants admit that the notice of intent was sent on that

date, but deny the remainder of the allegations in that paragraph .

                             FIRST AFFIRMATIVE DEFENSE

       14.    Plaintiffs' Third Amended Complaint fai ls to state a cause of action for

which relief may be granted against the Eber Defendants.

                           SECOND AFFIRMATIVE DEFENSE

       15.    The causes of action in Plaintiffs' Third Amended Complaint are barred by

the applicable statute of limitations.




                                              4
    Case 1:16-cv-09517-LAK-KHP Document 241 Filed 06/24/19 Page 5 of 7
   Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 48 of 94



                            THIRD AFFIRMATIVE DEFENSE

         16.   The causes of action in Plaintiffs' Third Amended Complaint are barred by

the doctrines of waiver, laches and/or estoppel.

                           FOURTH AFFIRMATIVE DEFENSE

         17.   The Eber Defendants did not breach any fid uciary duty.

                             FIFTH AFFIRMATIVE DEFENSE

         18.   Plaintiffs' Third Amended Complaint is barred by the doctrine of unclean

hands.

                             SIXTH AFFIRMATIVE DEFENSE

         19.   Plaintiffs have failed to mitigate their alleged damages.

                           SEVENTH AFFIRMATIVE DEFENSE

         20.   Plaintiffs' Third Amended Complaint is barred by the Rocker-Feldman

doctrine.

                            EIGHTH AFFIRMATIVE DEFENSE

         21.   CNB's unilateral reallocation of the Eber Bros. & Co.'s stock in August

2017 is inconsistent with the Allen Eber Trust and the terms of the applicable

Surrogate's Court Termination Order.

                             NINTH AFFIRMATIVE DEFENSE

         22.   The purported transfer of Eber Bros. & Co. stock by CNB to Trust

beneficiaries after October 2017 was invalid.

                            TENTH AFFIRMATIVE DEFENSE

         23.   The transfer restrictions and call rights contained in Article XII of the Eber

Bros. & Co.'s by-laws are/were bind ing on the Trust and on CNB.




                                              5
    Case 1:16-cv-09517-LAK-KHP Document 241 Filed 06/24/19 Page 6 of 7
  Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 49 of 94



                           ELEVENTH AFFIRMATIVE DEFENSE

        24.    The Eber Bros. & Co. stock certificates state "this Certificate and the

shares represented thereby ... shall be held subject to all of the provisions of ... the By-

Laws and Amendments."

                           TWELFTH AFFIRMATIVE DEFENSE

        25.    EB&C and EBWLC were insolvent as of 2007, thus barring some or all of

Plaintiffs' claims.

                        THIRTEENTH AFFIRMATIVE DEFENSE

        26.    Eber Metro was insolvent as of 2007, thus barring some or all of Plaintiffs'

claims.

                        FOURTEENTH AFFIRMATIVE DEFENSE

        27.    Plaintiffs' Third Amended Complaint is barred by res judicata and/or

collateral estoppel relating to Judge Rosenbaum's 2012 Order.

                         FIFTEENTH AFFIRMATIVE DEFENSE

        28.    Lester Eber had no fiduciary duties as trustee following the Surrogate's

Court Termination Order.

                         SIXTEENTH AFFIRMATIVE DEFENSE

        29.    Plaintiffs' Third Amended Complaint is barred by New York Business

Corporation Law§ 717.

                       SEVENTEENTH AFFIRMATIVE DEFENSE

        30.    Plaintiffs' Third Amended Complaint is barred by the Business Judgment

Rule.




                                            6
    Case 1:16-cv-09517-LAK-KHP Document 241 Filed 06/24/19 Page 7 of 7
   Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 50 of 94



                       EIGHTEENTH AFFIRMATIVE DEFENSE

      31.    No Eber entity has any right or tangible expectation to the consu lting or

lobbying work performed by Lester Eber for Southern Wine & Spirits.

         WHEREFORE, the Eber Defendants respectfully request an Order dismissing

Plaintiffs' Third Amended Complaint in its entirety, and granting such other and further

relief as the Court may deem just and proper.

DATED:       June 24, 2019
             Rochester, New York                UNDERBERG & KESSLER LLP

                                        By:     s/Paul F. Keneally
                                                Paul F. Kenea lly, Esq ., of Counsel
                                                Colin D. Ramsey, Esq., of Counsel
                                                Attorneys for the Eber Defendants
                                                300 Bausch & Lomb Place
                                                Rochester, New York 14604
                                                Telephone: (585) 258-2800




                                           7
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 51 of 94
                                                                                                                          -    -   -   ·······------- -- -
                        Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 52 of 94
     •.. :..: ~· :..: ... ~ ....:.:....•. ..:......= ,, ; _ ..... :-:·""':. :: :.:-.: -·




             ·..

·;


                                                                                                            BY-LAWS

                                                                                                                  OF

                                                                                           EBER BROS~ WINE & LIQUOR CORPORATION


                                                                                                     ARTICLE L SIL\REBOLDERS

                                                                             1.             MEETINGS

                                                     The annual meeting of the shareholders shall be beld during lhe month of
                                   August_.during each calendar year upon a -day fiXed by the Board of Directors for the election
                                   of dir~tor5 and for the transaction of any other business which may properly come before the
                                   meeting. Annual meetiugs shall be held at the office of the corporation, or at the office of the
                                   attorneys for the coipOration, or at such other place. ~n or without the State of New York.
                                   as may be set. by the Board of Directors. Special meetings may be called at any time by any
                                   member of the Board of Directors or by the President, and shall be called by the Secretary at
                                   the written request of shareholders owning at least one-third of the outstanding shares of the
                                   corPoration. . Such request shall state the purpose or purposes of the proposed meeting.

                                                                             2.             NOTICE OF MEETING

                                                     Written notice of every meeting sball be delivered personally or mailed to each
                                   shareholder at his last known address. No~ce of every meeting ~ state the place, date and
                                   hour of the meeting, and shall be mailed not less tban ten days, nor more than fifty days, before
                                   the date of the meeting. Notice of any special meeting shall state the purpose for which it was
                                   Called.

                                                                             3.             WAIVBR OF NOTICE ·

                                                       Notice of meeting need not be given to any shareholder who submits a waiver
                                    of notice, either before .or after the meeting. The attendance of any shareholder at a meeting
                                    shall constitute a waiver by him of notice of the meeting unless, prior to the conclusion of tbe
                                    meeting, he .protests the lack of such notice.

                                                                              4.            QUORUM

                                                      The holders of a majority of the shares entitled to vote at meetings shall
                                    constitute a quorum for the transaction of any business. Whenever a quorum is present, it shall
                                    not be broken by the subsequent withdrawal of any shareholders. The shareholders present may
                                    adjourn ariy meeting despite the absence of a quorum from time to time . until a quorum. is
                                    present.
                                                                                                            PLAINTIFF'S
                                                                                                                 EXH~IT
                                                                                                                (CO

                                                                                                                                                             EB-00022533
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 53 of 94




             5.    VOTING

                     Every shareholder of record shall be entitled to one vote for each share
  standing in his name on the record of shareholders. Except as otherwise provided by law~ the
  vote of. the majority of the votes cast by the shareholders present at the meeting shall be the act
. of the shareholders. Directors shall be elected by a plurality of the votes cast by the share-
  holders present at the meeting. ·                                                            ·

             6.    PROXIES

                   Every shareholder entitled to vote at a meeting of shareholders or to express
 consent or dissent without a_meeting may authorize another person or persons to act for him by
 proxy. Evexy proxy must be in writing and signed by the shareholder or his ~tto~y-in-fact.
 No proxy ·shall .be valid after the . ~iration of eleven months froin the date thereof unless
 otherwise provided in the proxy. Every proxy shall be revocable at the pleaSure of the
 shareholder ex~ting it, except as otherwise provided by law.                               ·

             7.    WRITTEN CONSENT OF SHAREHOLDERS WITHOUT A MEETING

                   Any shareholder action permitted to be taken by vote may be taken without a
 meeting on written co~. setting forth the. action so taken, and signed by the holders of aU
 the outstanding shares entitled to vote thereon.

             8.    AGREEMENTS AS TO VOTING

                   An agreement between two or more shareholders, if in writing and signed by
 the parties, may provide that in exercising any voting rights the sb3res held by them shall be ·
 voted· as provided in such agreement.


                                  ARTICLE D. DIRECTORS

             1.    AUTIIORITY AND NUMBER

                   The business of~ corporation sball be managed by its Board of Directors,
 each of whom shaU be at least twenty-one years of age. The num~ of directors shall be at
 least three, who need not be shareholders, except that where aU the shares of the corporation are
 owned beneficially and of record by less than three shareholders, the inlmber of directors may
 be less ~ three but shall at least ,equal the number of share.holders.

             2.    ELECTION AND TERM

                    At the annual meeting ~f shareholders, the direc~rs shall be elected to ho.ld
 office until thCir successors have been elected. Subject to the provisions of_section 706 of the
 New York Business Corporation Law, any director may be removed with or without cause by


                                                  2


                                                                                                    EB-00022534
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 54 of 94
     ~----·------------------




  vote of a majority of the board of directors called for such purpose. Vacancies occurring in the
  Board of Directors shall be filled by the shareholders.

             3.    VACANCIES

                   a.    Newly cr~ted directorships resulting from an increase in the number of
                         directors and v~ies occurring in the boanl for any reason may be
                         filled by vote of the board. If the number of the directors then in office
                         is less than a quorum. such newly created directorships and vacancies
                         may be filled by vote of~ majority of the directors then in office.

                   b.    The board may fill vacancies occurring in the board by reason of the
                         removal of directois withOut cause.

                   c.     A director eleeU;d .to fill ·a vacancy shall hold office until the next
                          meeting of Shlich~lders at which the election ·o{direct()IS is the.regular
                        . order of business, and .until his successor has been elected and qualified.

             4~    COMMITTEES OF THE BOARD

                   The board of diR:ctors. by resolution adopted by a majority of the entire board,
  may designate from among its members an executive comm.iuee and other committees, each
  consisting of three or more direCtors, and each of which, to the extent provided in such
  resolution, shall have all the authority of the board, except as to the following matters:

                   a.    The submission to shareholders of any action that needs shareholders•
                         approval under the Business Corporation Law of the State of New York.

                   b.    The fllling of vacancies in the board of directors or in any committee.

                   c.    The fixing of compensation of any director for serving on the board or .
                         on any committee.

                   d.    The amendment or repeal of the by-laws. or the adoption of new by-
                          laws.

                   e.    The amendment or repeal of any resoluuon of the board which by its
                         terms shall not be so amendable or repealable.

                   The board may designate one or more directors as alternate members of any
   such committee, who may replace .any absent member or members at any meeting of such
   committee. Each such committee shall serve at the pleasure of the board of directors.




                                                  3                ACA:C:\WPF::.ES\COIN:l1Eli.'TS\E8ERIE&WL-8T .LA\V   .




                                                                                                                EB-00022535
      Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 55 of 94




...
                             S.      MEETINGS

                             The organizational meeting of the Board shall be held inunediately after the
          annual meeting of the slWeholders. Special meetings of the Board may be called at any time
          by the President or by any member of the Board. and shall be held at the office of tile
          corporation or at the office of the attorneys for the corporation. or at mch other place, within
          or without the State of New York, as may ·be set by the Board of Directors. Any member of
          the Board may attend and participate in a meeting of the Board· or a Board committee by means
          of a · conference telephoned or similar commUnications equipment allowing all persons
          participating in the meeting to hear each other simultaneously. Participation by such means shall
          constitute p~nce in person at such a meeting.
                             6.      NOTICE OF MEETING

                             Written notice of any meeting sball be either delivered personally, mailed or
           telegtaphed to each direCtor and shall state the place, date and hour of the meeting. Such notice
           shall be made at least 48 hours before the date of any meeting.



                             Notice of meetings needs not be given to any director who submits a signed
           waiver of notice, whether before or after the meeting, or who attends the meeting without
           protesting prior thereto, or at its commenCement, the lack of notice to him.

                             8.      QUORUM

                                     A majority of the entin: Board shall constitute a quorum.

                             9.      VOTING

                             Except as otherwise provided by Jaw. the vote of the majority of the directors
           present shall be the act of the Board.                                                                                                      I
                                                                                                                                                       I
                                                                                                                                                       I
                                                                                                                                                       I
                             10.     ACTION wtmOUT A MEETING                                                                                           I
                                                                                                                                                       I
                                                                                                                                                       l
                                                                                                                                                       I
                             Any director action permitted to be taken by vote may be taken without a
           meeting on written consent, setting forth the action to be taken and signed by all the directors
           of the corporation.                                                                                                                         I
                             11.     INTERESTED PARTIES
                                                                                                                                                       I
                                     a.         No conttact or other transaction between the corporation and one or
                                                more of its directors, or between the corporation and any other
                                                cotpOration, fmn, association or other entity in which one or more of its
                                                directors are directors or officers, or are financially interested, shall be
                                                either void or voidable for this reason alone. or by reason alone that

                                                                              4           ACA:C:\WI'fiLES".CORPICUENTS\UEli\£8WL-8Y .\..A W




                                                                                                                                         EB-00022536
      --- ·---.-- ·······-·····~ -
                                      .....•   ······-   ·-   -·-·   ·- - -
                 Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 56 of 94

           • I
     • I




..
                                             such director or directors are present at the meeting of the Board of
                                             Directors ·which authorizes such contract or transaction, or that his or
                                             their votes are counted for such purpOses:

                                             (l)      If the material facts as to such director's interest in such contract
                                                      or . transaction and as to any such common directorship,
                                                      officership, or financial ·intcrcsJ are disclosed in good faith or
                                                      known to the board or committee, and the board or committee, and
                                                    . the boa¢ or cOmmittee approves such contract or transaction by
                                                      a vote .sufficient for such puxpose without counting the vote of
                                                      such interested director or, if the votes of lh:e disinterested
                                                      directors are insufficient to constitute an act of the board as
                                                      defliled in section 708 of the Business Corpoqitioil Law (Action by
                                                      the ·board), by urianimO\IS vote of the disinterested directors; or

                                              (2)     If the material facts as· to such director's interest in such contract
                                                      or transaction and as m' any such common directoiship, officership
                                                      or financial interest axe disclosed in good faith or known to the
                                                    · s~holders entitled to vote thereon, and such contract or
                                                      transaction is approved by vote of such shareholders.

                                        b.    lf such gQOd   faith disclosure of the material facts as to lbc director's
                                              interest in .the contract or transaction and as to any such common
                                              directorship, officersb.ip or fiuancial interest is made to the directors or
                                              shareholders, or known to the boaid or committee or shareholders
                                              approving such contract or transaction. as provided in paragraph (a)
                                              above, the contract for transaction may· not be avoided by the
                                              corporation for the reasons set forth in said paragraph (a). If there was
                                              no such disclosure or knowledge, or if the ~ote of such interested
                                              director was necessary for the approval of such contract or transaction
                                              at a meeting of the board or committee at which it was approved, the
                                              corporation may avoid !he COI!1J'ICt or transaction unless the pany or
                                              parties thereto shall establish affirmatively .that the contract or transaction
                                              was fair and reasonable as to the coq,oration at the time it was approved
                                              by the board, a committee or the shareholders.

                                  12.   COMPENSATION

                                      . The Board of Directors ~ball have authority to fix tl_lc compensation of directo~
                    for   services in any capacity.

                                  13.   LOANS TO DIRECTORS
                                                         .                                                                 .
                                        No loan shall be mad! by the·corporation to any director unless it is approved
                    by a majority vote of all the shareholders. For this purpose, the shares of a director who would
                    be the borrower shall not be shares entitled to vote.

                                                                        s·

                                                                                                                          EB-00022537
     Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 57 of 94



..
                  14.     MORTGAGE OF CORPORATE PROPERTY

                          The Board of Directors may authorize any mongage or· pledge .of corporate
      property.


                                        ARTICLE ID. OFF1CERS

                  1.      NUMBER

                       The officers of the t9r:poration shaJI be a President, Secretary and a Treasurer,
      each of whom shall be elected by the Board. Other officerS such as one or more Vice ·Presidents
      and a Cbainnan of the Board may be elected by the Board. Any two or more offices may be .
      bel~ by the ~e person. exq:pt the offices of Presid~t and Secretuy. When all of the iSsued
      and OutStanding Stock Of me COrpOration is OWned by Ont.person, SUch person may hold all or
      any combination of officers.

                  2.      ELEcTION AND TERM

                         'Ibe officers shall be elected at the organizational IDI"A"tjng of the Board, and
      shall hold office until their sUccessors are elected. Any officer elected may be removed by the
      Board witb or without cause. Any vacancy in office may be filled by the Board for the
      unex:pin:d portion of the term.

                  3.      PRESIDENT

                         The President shall be the cbief executive officer of the corporation. -~ shall
      have general supervision and control of the bus~ess of the corporation. He Shall preside at all
      meetings of the shareholders. He shall make reports to the directors and the shareholders. and
      shall perfonil all such other duties as are incident to his office, and as are properly required of
      him by the Boatd.                                                                           ·

                  4. ··   VICE PRESIDENT

                          a.   The Vice~President/Pinance shall possess the powers and may perfonn
                               the duties of the President in his ab~nce or disabUity, and he shall
                               perform suCh other duties as may be prescn"bed from time to time by the
                               Board of Directors.

                          b.   The other Vice-Presideitts shall possess such powers· an4 may perform
                               the duties as may be assigned to them by the Board of Directors.

                          c.   11\ the absence or disability of the President and Vice-Presidcnt\Finance-,
                               the other Vice-President designated by the Board or' Directors or the
                               President shall perfonn the duties and exercise the powers of the
                               President.

                                                       6                ACA:C:\WPF11.ESICOKI'ICLIOONIEa\UWL-8Y.LAW




                                                                                                                EB-00022538
     Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 58 of 94
,.




                         d.    A Vice-President may sign and execute contracts and other obligations
                               and execute contracts penaining to the regular course of his duties.

                   5.    SECRETARY

                          The Secretary shall keep the minutes of the meetings of the board of directors,
        and the minutes of aU meetings of the sha.Ieholders, and also, unless otherwise directed, the
        minutes of all meetings of committees in books provided for that puxpose. He shall give, or
        cause to be given, notice of all meetings of shareholders and directors, and all other notices
        required by law or by these by-laws, and in case of his absence or refusal to do so, any such
        notice may be given by any person thereunto directed by the pi:e:sident or by the directors or
        shareholders upon whose requisition the meeting is called. He shall have charge of the corporate
        books and ~rds. He shall have cusfody of the seal of the corporation and affix the same to
        all instruments requiring it wh~ ~uthoci7..ed by the director5 or the president. and attest the
        same. He shaU·file all wiitten requeSts that notices  be  mailed .tO shareholders at ·the address
        other than that which appears on the ·recant of shareholders. He shall sign with the president
       .or vice preSident all ~ificates representing shares of the corporation. And he shall, in general
        perfonn
              . all duties
                     .      incident to the office of secretary.
                                                        .


                   6.    TREASURER

                         The Treasurer shall .have charge of, and be responsible for, the funds of the
       corporation. He sball have charge of, and be responsible for, keeping correct and coxnplete
       books and records of account. He shall perform all duties incident to his ·office, and that are
       properly required of him by the Board. If required by the Board, ~Treasurer shall give bond
       for .the faithful discharge of his duties in such amount and with such surety as the Board shall
       detennine.                                                           ·


                        ARTICLE IV. DUTY OF OFFICERS AND DIRECTORS

                         Directors and officers shall discharge the duties of their respective positions
       in good faith and with that degree of diligence, care aJid slcill which ordinarily prudent men
       would exercise under similu eiralmstanCes in like positions. In discharging their duties.
       directors and oftiCCIS, when acting in good faith. may rely upon financial statements of the
       corporation JCPresented to them tQ be con:ect by the ~idem or the officer of the cotpOration
       having charge of its books of accounts, or stated in a written report by an independent public
       or cenified public accountant or fum or such ~ccountants to reflect the fmancial condition of
       such corporation.




                                                        7               ACA:C!\WPFil.ES'CORPICUENTS\EBERIEB\YL.. , .. LAW




                                                                                                                     EB-00022539
                      Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 59 of 94

... ·. '"' ... ;.,.
       .....•
   ..
                                                           ARTICLE V. INDEMNITY

                                     1.    ACTIONS OTiiER THAN. ONE BY OR IN THE RIGHT OF THIS
                                           CORPORATION

                                            This corporation shall indemnify any person made, or threatened to be made
                                                                                                                          •
                        a party to 811 action or proceeding (other than one by or in the right of this COrpor;ltion to
                        procure a judgment in its favor) whether civil or criminal, including an action by or in the right
                        of any other corporation, or any type or kind, domestic or foreign, or any partnership, joint
                        venture trust, employee benefit plan or other encerprise, which any director or officer of the
                        corporation served in any capacity at the request of the corporation, by reason of the fact that
                        sUCh person, his testator or intestate, was 8 director or officer of the corporation or served such
                        other corporation, partnenbip, joint venture, trust, employee benefit plan or other enterprise in
                        any capacity, against judgments, fines, amounts pai~ in seltleme~ and ~nable eipenses,
                                                                                                  a
                        including attorneys' fees actually and necessarily incurred . as· 'result of such action or
                        proceeding, or any appeal therein, if such director or officer acted in goOd faith for i purpose
                        which be reasonably beUeved to be in or, in the case of service for any other eotparation or any
                        partnership, joint venture, trust, employee benefit plan or other enterprise not opposed to, the
                        best interests of the ~rporation and, in criminal actions or proceedings, in addition, he had no
                        reasonable cause to beUeve that his conduct was unlawful.

                                    2.     ACTIONS BY OR IN TilE RIGHT OF TinS CORPORATION

                                            This corpomtion shall indemnify any person made, or threatened to be made,
                         a party ·to an action by ~r in the right of this corporation to procure a judgment in its favor by
                         reason pf the fact that such person. ~ testator o,:- intestate, is or was a director or officer of this
                         corporation,·or is or was serving at tbe request of this corporation as ·a director or officer of any
                         other corporation of any type or Jdnd, domestic or foreign, or any partnership, joint venture,
                         trust, employee benefit plan or other enterprise, against amounts paid in settlement and
                         reasonable expenses, including attomeys' fees, actually and necessarily incurred by him in
                         connection with the dcfeu5e or sculemcnt of such action, or in connection with an appeallherein,
                         if such director or offiCCl' acted, in good faith, for a purpose which he reasonably believed to
                         be in, or, in the case of service for any otber corporation or any partnership, joint venture, uust
                         employee benefit plan or other enterprise, not opposed to, the best interests of the corporation.
                         this corporation shall not indemnify such penon in respect of (i) a threatened action, or a
                         pending action which is settled or otherwise diSposed of, or (ii) any claim, issue or matter as to
                         which such penon shall have .been adjudged to be liable to the. corporation, unless and only to
                         the extent thlt the court in which the action was brought, or, if no action was brought, any court
                       . of competent jurisdiction,.determines that upon application that, in view of all the circumstances
                         of the case, the person is fairly and reasonably entitled to indemnify for such portion of the
                         settlement amount and expenses as the court deems proper.




                                                                           8                 A.CA:C:\WPFilESICORP'.CliEIITS\£1Eit\EIWL.aV.t.AW




                                                                                                                                            EB·00022540
                      Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 60 of 94

·::--.:-:....    ·,
   :··./';.-...-···



                                   3.     Acts COMMITTED IN BAD FAITH OR THE RESULT OF DEUBERATE
                                          DISHONESTY      .

                                         No indemnification sball be made to or on behalf of any director or officer if
                       a judgment or other tioal adjudication adverse to the director or officer ~tablishes that his acts
                       were committed in bad faith or were the result of active delibeiate dishonesty and were material
                       to the cause of action so •djudicated, or that be personally gained in fact a financial profit or
                       other advantage to which he was not legally entitled.

                                   4.     AUTHORIZATION

                                         Unless ordered by a COUit. indemnir1C81ion shall be made by the corporation
                       only if authorized in the specific·case (i) by the board acthlg by a quorum consisting of directors
                       who are not panies to such action or proceeding upon a finding that the director or officer bas
                       menbe standaid of conduct set forth in subparagraph 1 or 2 above, or (ii) if a quonmi is not
                       obtainable or even if obtainable, a quorum of disinterested directors so directs (A) by the board
                       upon the opinion in writing of ·independent legal counsel the indemnification is proper in the
                       circumstances. because the applicable standard of conduct has been met by such director or
                       officer or (B) by tbC shareholders upan a fmding that the director or officer has met the
                       applicable standard of conduct.


                                    S.    EXTENT OF INDEMNIFICATION

                                          This bylaw provision is intended to indemnify the officers and directors of t1Us
                        coxporation to the ~lest extent peqnitted under the New York Bus~ess Corporation ~w.


                                                           ARTICLE VI. SHARES

                                    1.    CERTIFICATE REPRESENTING SHARES

                                           The shares of the corporation shall be represented by certificates in the form
                        attached to these ByLaws ind shall be DWDbeled eoDsec:utively. The cenificatcs sball be signed
                        by the president or a ·vice-president and the secretary or an assistant secretaty or the ~
                        or an assistant treasuier of the cozporation, and may be sealed with the seal of the corporation
                        or facsimile thereof. The signatutes of the officers upon a certificate may be facsimUes
                        certificate is counteisigned by a · traosfer agent or registered by a registrar .other· than the
                                                                                                                               if-=
                        corporation itself or its employee. In case any offic;er who has signed or w}lose facsimile
                        signature bas been placed upon a certificate shall have ceased to be an officer before such
                        certiftcate is ~ed. it may be issued by the corporation with the same effect as if he were such
                        officer at the date of issue. Each certificate shall state upon the face thereof: (1) That the
                        corporation is formed under the laws of this state. (2) The name of the person or persons to
                        whom 'issued. (3) The number and class of shares. and tlie designation of the series, if any.
                        which such certific;ate represents.


                                                                        9               . ACA:C:\WrttUS'COllPICl.IENTS\EIEI\UWt...IY,LAW




                                                                                                                                     EB-00022541
       Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 61 of 94
                                                                         ....... ' ... .M
                                                                                        . ............_.......- -..   ·- · ··--~---M"O_O   ____ . _____ . ,




. •.
                   2.      LOST, DESTROYED AND STOLEN SHARE CERTIFICATES

                            Any person claiming a certificate representing shares to be .lost; apparently
         destroyed or wrongfully ·taken shall make an affidavit or afflrmation of that fact and advertise
         the sime in such manner as the bpard of directors miy require. and shall give the eqrporation
         an indemnity borid ip such fomi arid with one or more sureties satisfactory to the boaJd, in·such
        ·amount as the boam may determine, which sball be at least double the par value of the                                 Shares
         represented by ·said certificate, to pro~t · it ·or any person injured by the iSsue of the new
        certificate from imy liability or expense which it or they may incur by reason of the original
        certificate remaining c)~tancling ' whereupon a.new Certificitte may be issued of the same tenor
         and for the same number of shares as the' one alleged to be lost, 'deStroyed or wrongfuUy taken
         if ·thc claimant so req~esu prior to notice to~ cprporation .that the lost, a()parently.destroyed
         or wrongfully taken Certiflcaie has been acquired by a bona fide purChaser.


                                          ARTICLE VB. FINANCE

                    1.     BANK ACCOUNTS

                         The funds of the corporation shall be deposited in such banks as the Board shall
        designate, and shall be drawn only by check signed by properly designated officers as shown on
        the coq)orate banking resolution.

                   2.      LOANS

                          No lQans shall be contraCted on behalf of the corporation, and no bonds or
        notes shill be issued, unless authorized by the Board or made by pi-operly desi~ted officers
        as shown on the corporate borrowing resolution. ·


                                       ARTICLE vm.       FISCAL~

                   The   rtscal year of the corporation shall begin June 1st and end May 31st of the next
        succeeding year.


                                             ARTICLE IX. SEAL

                   The seal of the corporation shall be in the fonn·of a circle and sbaU bear 'the name
        of the corporation and the year of the corporation, and the words "Corporate Seal" .and "New
        York". An example of the corporate seal is impressed on the margin of this page.         ·




                                                       10                ACA:C:\WI'f1US\CORPICLIEHT'S\EIEJliEI!IW\.·I Y.V. W




                                                                                                                                           EB-00022542
           Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 62 of 94
...

      ..
                                 ARTICLE X. REIMBURSEMENT BY OFFICERS

                       . Any payments made to an officer of the corporation such as a salary, commission,
            bonus, interest, or rent, or entertainment expense incum:d ·by him, which shall be disallowed
            in who.le or in part as a deductible expense by the Internal Revenue Service, s)lall be reimbursed
            by such offieer to the corporation to ~~ full extent of such disallowance. It shall be the duty
            of the directors, as a Board, to enforce payment by the officer, ~bj~t to the determination.of
            the directo~. proportion:atc ~ountS may be withheld from his fut:ure comj>ensation payments
            until the amount owed to the corporation has been ·.recovered.


                                             ARTICLE XI. AMENDMENT

                        The By-Laws may be amended or repealed by vote of the s~hOlders entitl~ to
            vote for the election of directors at an annual meeting or at a special meeting called for that
            purpose,. provided that written notice.of the date, time and purpose of such annual or special
            meeting shall. be given. and such notice ·shall set forth the alterations, amendmentS or changes
            which·are proposed to be made in such By-Laws. Only such changes as have been specified in
            t1ie written notice· sball be made. If, however, aU the stockholders shall be present at any
            regular or special meeting. or those. not present consent in writing to the proposed ~ent,
                                                  a
            these By-Laws ~y be amended by unanimous vote, withOut any previous written notice.


                                     ARTICLE XII. TRANSFER RESTJUCI'ION

                         1.    RESTRICTION

                                 A shareholder shall not transfer, sell or assign any shares of .the corporation's
            stock without f'II'St personally delivering to the president or secretary written notice of a proposed
            transfer at least five (5) days before the effective date of transfer, stating the tenns of the
            proposed transfer. Any other shareholder may, but is not required to, give notice within said
            five day period to·the transferring shareholder of said other shareholder's intent to purchase the
            shares for a price equal to the book value thereof as appears by the books of the corporation of
            the end of the immediately preceding fiscal year.

                        2.     VALii:>ITY OF TRANSFER
                              No transfer of any stoek sball be valid until such notice shall be given and the
             other s~areholders have the oppo~ty to purchase the ~e as aforesaid.
                         3.    CLOSING

                               If any other shareholder elects to purchase the shares of a transferring
             shareholder, the closing on said purchase and sale shall take place at the office of the corporation



                                                              11


                                                                                                                EB-00022543
                                       Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 63 of 94

                                                                                                                                                 ·,,                                              ..     '


                .    \
                                  .,
                                                                                                                                         I"




                                                                                                                                                                                              :    ~<·   .., .

    ;~~<i
                                                                                                                                                                                                                                                   I.
                                                                                                                                         ;,;
                                                                                                                                                                                                                            .    :·
    .!'.<::·
    ·...                                                                                ::::
    •·: ,::;                                                          ,;
    ;=:.:;_                                                                ... ·h!           -=.:: ··                                                                                                                    . =. ti '•
                                                                                             ,.                                                                                                                                            •·i..
                                                        ,····   1::                                                                      ·.,"·
                                                                                                                                                                                                                                      :I




                                                                                                        :· ~
                                                                                                                                                                .<-···                                                                                  . .. ~·
                                            1:                               ·~   ..


 ... ··..
 ~= -vl·~ ;,
                         '2-'.·


     .,,             ..,
                     . •.':
                                                                                                                                                       ..,":•                                                                                                     . ~.


                                                 .·'.



                                                                                                                                                                                                             :::

                                                                                                        .1',.

                                                                                                                         '   ..                                                                                    ::'
                                                                                       ,;,          ..
                                                                                                    · ··                                                           ...   ··· :. ;:




                                                                                                                                                                             ·.': ;·
                                                                                                            :'•-;   ,•
                                                                                                                                                                                      ... ·.
                 >I·
;               ;.;
                                                                                        .. ·.···
                                                                                                                                                                                  .   ~   .

+                                                                                                                                                                        . . ·:                          ..   .
:··:                                   ·!

                                                                                                                                                                                                  . :···:
,:                                                                         .:·:
                                                                                                   "    ~     .

                I'




          · •   'I




                                                                                                                                  12 .


                                                                                                                                                                                                                                                        EB-00022544
                 Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 64 of 94
          ....
t ·· '

    janet lissow
    From:                           Lester Eber [lestereber@gmail.com]
    Sent:                           Thursday, January 19, 2012 9:51 AM
    To:                             janet lissow
    Subject:                        Fwd: Assignmrnt of Notes and Notices of Proposal to Accept Security in Satisfaction of Debts

    Attachments:                    ASSIGNMENT OF NOTE AND SECURITY AGREEMENT.docx; ASSIGNMENT OF LINE OF
                                    CREDIT.docx; Proposal re Amended and Restated Promissory Note 11812.docx; Proposal
                                    reLine of Credit Note 1 18 12.docx; Notice to Trustees of NY Teamsters Fund 1 18 12.docx;
                                    image003.jpg




     ASSIGNMENT OF ASSIGNMENT OF          Proposal re     Proposal re Line of Notice to Trustees   lmage003.jpg (5
    OTE AND SECURlT.•INE OF CREDIT.d.. mended and Restat.    Credit Not...     of NY Teams...            KB}
                                                                                                                     ---------· Forwarded
    message ----------
    From: David Belt <DBelt@hssklaw.com>
    Date: Wed, 18 Jan 2012 14:49:16-0500
    Subject: Assignmrnt of Notes and Notices of Proposal to Accept Security in Satisfaction of Debts
    To: "Lester Eber (lestereber@gmall.com) 11 <lestereber@gmail.com>

    Lester:

    Attached are the following documents:


     1.      Assignment of Note and Security Agreement.

    2.      Assignment of Line of Credit Note and Security Agreement

    3.    Notice to Debtor (Metro) of Proposal to Accept Collateral in
    Full Satisfaction

    4.    Notice to Debtor (EWLC) of proposal to Accept Collateral in                                                         PLAINTIFF'S
    Full Satisfaction                                                                                                           EXHIBIT
     5.  Notice to Other Secured Party (Teamsters Pension Fund) of
                                                                                                                                 1o'\
     Proposal to Accept Collateral in Full Satisfaction

     All of these need to be signed by you and by Wendy where indicated .
     The two notices also need to be dated on the last page, but this should not be done until they are ready to be mailed.
     They should be dated on the same day they are mailed. They must be sent by certified mail, return receipt requested.
     Please send me fully signed copies of everything after they are sent out The 20 day clock to object does not begin to run
     until the notices are mailed.

     It appears that $66,000 more than the maximum amount of $1 ,500,000 was loaned with respect to the Line of Credit Note.
     In view of the fact that the "maximum" principal to be loaned under this note was $1 ,500,000, I did not include the
     additional $66,000 in the foreclosure.

    1do not believe that this foreclosure does not foreclose the security interest of the New York State Teamsters Conference
    Pension & Retirement Fund In Metro's Interest in Eber-Connectfcut, LLC established by the August 17, 2009 Guaranty and
    Security Agreement.
    This Is because N.Y.U.C.C. Sec. 9-622(a)(3) provides that only the debtor's and "any subordinate security interest" Is
    discharged.
    Because the Teamsters Pension Fund's security interest was created in August 2009, before the February 2010 Security
    Agreement and the February 2011 Amended and Restated security Agreement, the Teamsters pension Fund security
    interest Is senior to rather than subordinate to the security interest subsequently given to you. Nor does it resolve whatever
    liability you may have with respect to the Minority Member of Eber-Connectlcut (Eder-Goodman) with respect to granting
    this security interest and various proxies interest to the Teamster's Pension Fund despite the prohibitions on assignment in
                                                                         1


                                                                                                                                    EB-00000738
      Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 65 of 94


the Eber-Connecticut Limited Liability Company Agreement.




[cid:image003.jpg@01 CCD5F0 .599954BO]


David L. Belt, Esq.
Hurwitz Sagarin Slossberg & Knuff, LLC

147 North Broad Street
MIIford, CT 06460
Tel: 203-877-8000      Fax: 203-878·9800

hssklaw.com<http://mtW.hssklaw.com/>
DBelt@hssklaw.com<mailto:DBelt@hssklaw.com>


Any use, distribution, copying or disclosure of this e-mail is strictly prohibited. This email and any files transmitted with it
may be a confidential attorney-client communication or may otherwise be privileged and confidential. If you received this e-
mail in error, please delete this e-mail and all files transmitted with it from your system and Immediately notify the sender
by telephone or return e-mail.

Please note that Hurwitz Sagarln Slossberg & Knuff, LLC does not accept .zip attachments.




                                                               2

                                                                                                                     EB-00000739
        Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 66 of 94
                                            ERRATA   SHEET
                                      VERITEXT LEGAL SOLUTIONS
                                        330 OLD COUNTRY ROAD
                                                                                                           EXHIBIT
                                      MINEOLA, NEW YORK l.l.SOl.
                                            516 - 608-2400                                                 II 0
                                                                                et     al. ..._ _ _ _ _ _ _,
                       NAME   OF   CASE: Kl.eeberg 1 et al . v. Eber,
                       NAME   OF   DEPONENT: Lester Eber
                       DATE   OF   DEPOSITION: January 24, 20l.9

PAGE   LINE (S)   CHANGE                                  REASON
68     19         Yes                                     Money         advanced   by  Southern to Eber
                                                          Companies         was   used to pay off  Eber
                                                          Coll\}2_a n ies' debts.
69     22         Yes                                     Southern advanced more than $3M ·to the Eber
                                                          Companies for their debts.
70     16         No                                      John Ryan was no longer working fo r EWLC
                                                          in 2007, so he would not have been shown
                                                          the consulting agreement.
120    20        "That's, correct, but my lawyer          Clarify testimony .
                 made an error in drafting the
                 affidavit."
122    8         " I can ' t explain that to you. My      Clarify testimony.
                 lawyer prepared this document."
136    16-18     "I consulted with my lawyers and         Clarify testimony.
                 then decided to do so. II
139    11        "I consulted with my lawyers and         Clarify testimony .
                 then decided to do so. II
140    24-25     "I consulted with my lawyers and         Clarify testimony.
                 then decided to do so. II
165    6-7       "I consulted with Mr . Gumaer a nd       Clarify testimony.
                 then decided to do so. "
178    8-9, 12 . ''I cons ul ·t ed with my lawye rs and   Clarify test imony.
                 then decided to do so .    II



180    14        "It was to terminate the pension         Clarify testimony .
                 plan retroactively."
206    9-10      "I consulted with my lawyers and         Clarify testimony .
                                            II
                 then decided to do so.
241    6-7       "I consulted with my lawyers and         Clarify testimony.
                 then decided to do so.     II



244    16-19     " I consulted with my lawyers and        Clarify testimony.
                 then decided to do so .
                                            ,
246    19        "Southern"                               Should be keep "Southern" out of the State
                                                          not "Eder".
260    16         "I do not recall."                      Le·tter f rom Gumaer to me was not disclosed
                                                          to Wendy.
264    9-11       Yes                                     I  paid the attorneys and the attorneys
                                                          allocated the     $37 , 500.00 to me .    My
                                                          commitment to reimburse the company was the
                                                          consideration fo r the stock.
297    4-5        "I also discussed the 2012              Recalled discussion with Dan Kleeberg.
                  assignment in lieu of
                  foreclosure with Dan Kleeberg."




                                                                         Lester Eber
Subscribed and sworn to before me
this   [f  day of March, 2019.
                                                                      AGATA TARANTOLA
                                                                     Notary Pub!ic, State of Connecticut

                                                                              . . ------.. J
                                                                    My CommiSSIOn Expires Oct. 31 , 2022
                                                                       ·-~
           Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 67 of 94

I,   '
                                                                                                           Page 1 of3


         janet lissow

         From:      Wendy Eber
         Sent:      Wednesday, October 05, 2011 5:17PM
         To:        janet llssow
         SubJect: revised FW: Request for Information concerning money loaned.



         From: Wendy Eber
         Sent: Wednesday, October OS, 2011 4:39 PM
         To: Lester Eber
         Cc: janet lissow
         Subject: RE: Request for information concerning money loaned.



         From: Lester Eber [mailto:lestereber@gmall.com]
         Sent: Saturday, October 01, 2011 9:07AM
         To: Wendy Eber
         Subject: Re: Request for Information concerning money loaned.

         Do you have this information?

         - --------- Forwarded message ----------
         From: Lester Eber <lesterebe.r@gmail.com>
         Date: Fri, Sep 30,2011 at 4:18PM
         Subject: Fwd: Request for information concerning money loaned.
         To: weber@slocumandsons.com



         ---------- Forwarded message ----------
         From: David Belt <DBelt@hssklaw.com>
         Date: Thu, Sep 29, 2011 at 10:45 AM
         Subject: Request for information concerning money loaned.
         To: "Lester Eber (lestereber@gmail.com)" <lestereber@gmail.com>
         Cc: Russell Green <RGreen@hssk:law .com>

         Lester:

         Please arrange to have emailed to me the following information concerning the moneys loaned
         by you that relate to the notes and security agt·eements with respect to which you want us to
         bring suit.
                                                                                                       PLAINTIFF'S
               1. The date, amount and recipient of each sum loaned.                                       EXHIBIT
                                                                                                           l I~

         Line of Credit Note October, 2009 Eber Wine and Liquor Corp. February 26th, 2010 this becomes a
         secured loan with Eber Bros Wine and Liquor Metro, Inc. All payments were made to Eber Brothers


         10/6/2011
                                                                                                                EB-00000729
      Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 68 of 94

..                                                                                                   Page 2 of3


     Wine and Liquor Metro Inc.

     February 28, 2010 $150,000

     March 31, 2010 $165,000

     June 8, 2010 $220,000

     July 22, 2010 $20,000

     Feb 1:1, 2011 $100,000- This payment was made by Lester on the condition that the March 13Ll1 2006
     loan becomes secured by Eber Brothers Metro Inc Stock.

     March 4, 2011 $250,000

     April 8, 2011-$50,000

     April 26, 2011 64,000

     May 26, 2011 32,000

     June 15,2011 $179,000

     July 7th 2011, 275,000

     Loan to Eber Brothers Wine and Liquor Corp March 13, 2006 $1,503,750. Feb 11, 2011 the balance
     was secured by Eber Bros. Wine and Liquor Metro lnc. the current balance is $1,434,710 which has not
     clumged since May 2007.

        2. The date, amount and payer of each sum repaid.

              None forth<~ $1.5 million dol.lar loan from Oct 2009. The March 13, 20061oan of $1,503,750,
              $69,040 was repayed. I do not have tl1e details but this was offset by personal expenses that
              Lester charged to the company.

     3. Copies of all journals, if any, reflecting the sums loaned and sums repaid.- to be sent shortly.

     This information will be necessary to, among other things, verify the interest due on the payments.- I
     am working 011 the interest payments and will get this info to you shortly.

     Thanks



                              David L. Belt, Esq.
                              HURWITZ SAGARIN SLOSSBERG & KNUFF, LLC
                             147 North Broad Street
                             Milford, CT 06460
                             Tel: 203-877·8000      Fax: 203-878-9800


     10/6/2011
                                                                                                           EB-00000730
  Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 69 of 94

                                                                                                 Page 3 of3



                        hssklaw.com               DBelt@hssklaw .com




Any use, distribution, copying or disclosure of this e-mail is strictly prohibited. TJ1is email and any files
transmitted with it may be a confidential attorney-client communication o1· may otherwise be privileged
and confidential. If you received this e-mail in error, please delete this e-mail and an files transmitted
with it from your system and immediately notify the sender by telephone or return e-mail.

Please note that Hurwitz Sagarin Slossberg & Knuff, LLC does not accept .zip attachments.




10/6/2011
                                                                                                        EB-00000731
        Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 70 of 94



Wendy Eber
From:                      Wendy Eber
Sent:                      Wednesday, January 18,2012 11:02 AM
To:                        DBelt@hssklaw.com
Subject:                   Loan Balance and Interest

Importance:                High


David

As of 12/31/2011 the balances were as follows:

2005 Loan Principal amount -$1,434,710.68. Accrued interest $517,163.58.      l1 q$"'/, ~7J., ?,.~
2010 Loan Principal amount -1,500,000. Accrued interest $198,808.22   -::::   I, ~ q Y, <( O<(. 2..Z....
Please let me know when the notices have gone out.

Wendy




                                                                                                           PLAINTJFPS
                                                                                                             EXHIBIT
                                                        1                                                   \l   q
                                                                                                       EB-00033761
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 71 of 94




                  UNANIMOUS WRITTEN CONSENT OF TilE MEMBERS
                OF THE BOARD OF DIRECTORS OF EBER BROS. & CO., INC.
         The undersigned. being all the members of the Board of Directors of Eber Bros. & Co.,

  rnc.• a New York corporation (the "Co.!1>Qration11 ), in accordance with Section 708 of the Business
  Corporation Law of' the State of New York, authorizing the taking of this action by written

  consent, hereby consent to the adoption of the following resolution, in the same manner as if duly

  presented to, and approved at, a meeting of the Board of Directors of the Corporation, duly called

  and held for such purpose:


         ApJ?Qintm~ut ofDirCCIQr

                 RESOLVED, that any officer of the Corporation be, and he hereby is, authorized to
         execute a written consent of the stockholders of Eber Bros. Wine and Liquor Corporation
         for the purpose of appointing Wendy Bber to serve as a director of' Eber Bros. Wine and
         Liquor COJporation, until her successor is duly elected and qualified or WJtil her earlier
         death, resignation or removal.
         IN WITNESS WHEREOF, the undersigned have caused this written consent to be
  executed as ofFebruary ~ 17.                   C/' J. ..
                                                               ~~
                                                       Name: Lester Eber


                                                       Name: Wen       Eber




                                                                                                 PLAINTIFPS

                                                                                                      1\'~
                                                                                        EB-00035550
        Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 72 of 94




WendyEber

From:                           Wendy Eber
Sent:                           Thursday, March 04, 2010 5:06 PM
To:                             Lester Eber; egumaerl@yahoo.com
Cc:                             Glenn Sturm
Subject:                        Minutes to Board Meeting
Attachments:                    Minutes to Board meeting for Eber Bros W&Ldoc; Minutes to Board meeting for Eber
                                Bros Metro Inc..doc




Please review and let me know your comments so that I can finalize these documents. Also, Mike when are you
available to discuss the Board of Directors of Eber-CT?


Thanks,
Wendy




                                                                                             -

                                                         1


                                                                                                         EB.00031226
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 73 of 94




    Minutes to Board meeting for Eber Bros. Wine and Liquor Corp.
    February 26, 2010

    The Board Meeting for Eber Bros. Wine & Liquor Metro. Inc. (the "Company") was
    called to order on February 26, 2010 at 10:00 am. Lester Eber, Elliot Gumaer, Glenn
    Strum and Wendy Eber were on the conference call

   The Board discussed the current financial performance of the Company. After a detailed
   review of the Company's financial condition the Board discussed its financing options.
   Mr. Lester Eber indicated that he was willing to advance, under the conditions outlined in
   the loan agreement (Attached hereto as Exhibit A).

   The board discussed a $1.5 million dollar Line of Credit Note and after an extensive
   discussion, it was determined that Lester Eber was the only person or entity who was
   willing to lend up to $1.5 million into the company. Lester Eber would only agree to
   provide financing under the Line of Credit Note up to $1.5 million dollars to be loaned
   into Eber Bros Wine and Liquor Metro Inc. if he had a secured interest in substantially all
   of the assets ofEber Bros Wine and Liquor Metro. Inc.

   Mr. Eber's counsel reviewed the Company's organizational documents and various other
   documents with the directors. He also reviewed certain facts concerning the Eber
   Connecticut LLC. subsidiary and the actions of its members that bore on the Company's
   various obligations.

   The board discussed that the terms of the Loan Agreement and determined they were
   commercially reasonable. The Board then reviewed the Resolutions attached hereto as
   Exhibit B. After an extensive review of the loan documents, Mr. Elliot Gumaer made a
   motion to approve the resolutions. Ms. Wendy Eber seconded the motion. The vote was
   as follows: Elliot Gumaer and Wendy Eber voted yes. Lester Eber abstained from
   voting. The board approved the loan.


   Respectively Submitted




   WendyEber
   Meeting Secretary




                                                                                                 EB-()0031227
        Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 74 of 94




Wendy Eber

From:                               Wendy Eber
Sent:                               Friday, May 28, 2010 8:56 AM
To:                                 Pat Dalton
Cc:                                 Justin P. Runke
Subject:                            Fw: Fw: Draft term sheet


I am not sure ifi sent this to u?

Sent from my Verizon Wireless BlackBerry


From: Elliott Gumaer <egumaerl@yahoo.com>
Date: Wed, 26 May 2010 13:22:07 -0700 (PDT)
To: <weber@slocumandsons.com>
Subject: Re: Fw: Draft term sheet

Wendyt I see where we are going; however, I have a cojpple of isues that stem from the fiduciary
relationship under the Eber trust. Would it be possible to have Eber Metro to have the first right of
refusal? I get a little nervous about the possibility that you are receiving something that will, at least in
theory, benefit you individually, at the expense of the other persons holding a beneficial interest in the
Eber Trust. I don't have Dalton's or Sturm's e-mail addresses, but you might wish to pass these
comments on. I'll be here to help in any way possible. Mike

--·On Wed, 5/26/10, weber@slocumandsons.com <weher@slocumandsons.com> wrote:

From: weber@slocumandsons.com <weber@slocumandsons.com>
Subject: Fw: Draft term sheet
To: "Mike Gumar" <egumaerl@yahoo.com>
Date: Wednesday, May 26,2010,4:02 PM

Please review at your earliest convenience. This is Urgent.
Thanks,
Wendy

Sent from my Verizon Wireless BlackBerry

-----Original Message-----
From: Glenn Sturm <glenn@.stunn.bz>
Date: Wed, 26 May 2010 09:48:04
To: .,..rsg@groom .gom>
Cc: weber@sloc.\Jmandso.ns ..com <\veber@s l.ocumandsons.com>
Subject: Draft term sheet


                                                                                               ~   PLAINTIFF'S
                                                                                               ; j\1\
                                                                                              I
                                                                                                      EB-00026653
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 75 of 94




                                                                 Nelson Mullins RUey & Scarborough LLP
 Memorandum
 To:          Pat Dalton
 cc:          Wendy Eber
              Lestor Eber
 From:        Glenn Stunn
 Date:        May 26, 201 0
 Re:         .Equity Transfer

 Pat, as we discussed this morning we need to identify an alternative purchaser of the 6% interest
 in the CT LLC. The current proposal is for a single member LLC ("NewCo") to acquire the
 interest and that I be the only equity holder of the new LLC.

 Here are the tenns that we discussed:

       1. NewCo purchases a 6% equity interest in CT for a secured nonrecourse note in the
          amount of$_ _ .

       2. Wendy Eber has an exclusive first right of first refusal to purchase the entire equity
          interest from NewCo.

       3. IfMs Eber does not exercise her right then Metro has the next right of first refusal to
          purchase the entire equity interest.

       4. If Metro does not exercise its right then EG has the final right of first refusal to purchase
          the stock.

       5. If neither Ms Eber, Metro, nor EG elects their right then NewCo will be required to retain
          its interest.

       6. Ms Eber will have a proxy to vote the equity interest held by NewCo and a limited power
          of attorney.

 I have no pride of authorship on this outline. If we can find a different structure that works that
 would be better for me.




                                                                                                          EB-00026654
        Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 76 of 94




Wend~Eber

From:                            Wendy Eber
Sent:                            Thursday, July 29, 2010 10:53 AM
To:                              Elliott Gumaer
Cc:                              Lester Eber
Subject:                         Eber-CT
Attachments:                     DOCOOl.PDF



Mike
I hope you are enjoying the summer. I ran into Dodie and Michael near their apartment a few weeks ago.

Please review the attached document. Lester would like to speak with you regarding the attached document at your
earliest convenience. When is a good time to speak with you?

Thank you,

Wendy

-----Original Message-----
From: administrator@slocumandsons.com [mailto:administrator@slocumandsons.com]
Sent: Thursday, July 29, 2010 7:21AM
To: Wendy Eber
Subject: Scan from a Xerox WorkCentre

Please open the attached document. It was scanned and sent to you using a Xerox WorkCentre.

Attachment File Type: PDF

WorkCentre Location : Near Postage Machine Device Name: X_ctcop ier



For more information on Xerox products and solutions, please visit http://www.xerox.com




                                                                                                •
                                                                                                B
                                                                                                     PLAINTIFPS
                                                                                                         EXHIBIT
                                                                                                         ~~ ~
                                                         i                                     I
                                                                                                           EB-00031220
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 77 of 94




                            EBER BROS. WINE & LIQUOR METRO, INC.

                                      Unanimous Written Consent
                              In Lieu of a Meeting of the Board of Directors

                                                May28,2010

           The undersigned, being all of the directors of Eber Bros. Wine & Liquor Metro, Inc., a New
   York carporntion (the "Corpomtion'?, by-exect11ion hereof do hereby; (i) consent to and adopt the
   follow ing resolutions as of the date hereo:t whicll resolutions shall have the same force and effect as
   if adopted by affitmativc vote at a meeting of the Board of Directors of the Corporation (the
   ~oard"') di1T  y called and held; {ii) wmve all requirements of notice; and (iii) direct that this
   Unl;lnimous Written Consent h filed w.itl1 the·minutes of the proceedings of the Corporation.

   Sale of Equity lnter ests in Eb er Connecfieut, LLC

           WHEREAS, the Corporation owns certain equity interests ofEber Connecticut, LLC;

           WHEREAS, Polebridge Bowman Partners, LLC (the "Purchaser") has agreed to
   purchase 6% of the equity inrerests of Eber Can.nectict-Jt, l.L ' iTem the Corporation ln. excllWlge
   for a non-recourse promil'J SOl'Y note in the. priucipt'lil amQUot of$.350~0.00 with a 2% simpJ~
   interest and a maturity date offive years from the date ofpur.chase, all in neco1•dun.ce with tllat
   certain purchase agreement attached to this consent as &.bib.it A,; and

          WHEREAS, the Board believes it to be in the best interests of the Corporation and its
   shareholders to sell 6% of the equity interests of Eber Connecticut, LLC to the Purchaser on the
   terms described in the purchase agreement.

           NOW, THEREFORE, BE IT RESOLVED that the Board hereby approves the sale of
   6% of the equi ty interests of Eber onnecticut LL ' to the Purchuser on such terms as ar set
   forth in Lhe puroba$e agrccn\ent, with .such ch~mges to the pl4t¢.hase .agreement as the oflkers of
   I he Corporat1on, with aclvie.e of counsel deem appropdttte;

           FURTHER RESOLVED, that all actions heretofore taken and all documentation
   heretofore delivered by any of said the officers of the Corporation in furtherance of the foregoing
   resolutions are hereby ratified, adopted, approved and confirmed and declared to be binding and
   enforceable obligations of the Corporation in accordance with the respective tenns and
   provisions thereof ;

          FURTHER RESOLVED, that this unanimous written consent may be executed by
  facsim ile signatutes and in any number of countt.Wpatis, each of which counterparts shall be
  deemed an original but all of which together shall constitute one and the same it)Strurncnt; ana

          FURTHER RESOLVED, that the officers of the Corporation be, and each of them hereby
  is uuthurizud, c tnpow~;~red and directed to rnkc Ol' cause to be taken, any and all other such uct~ and
  actions emd to pl'cpare. exccut • and deliver, or cau c to be prepared, executed and delivered any m:td
  uU su ·h other docurnenrs r instruiUents as, with the advice of t:~U r1sel, they may doom n~essary.




                                                                                                             EB-00031221
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 78 of 94




  desirable or appropriate to consurmnate the purchase agreement and all transactions contemplated
  thereby, and to otherwise carry out the full intent and purpose of the foregoing resolutions.

                              [Signature appears on following page.]




                                               2




                                                                                                EB-00031222
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 79 of 94




         INTENDING TO BE BOUND, the undersigned have executed this Unanimous Written
   Consent of the Board as of the date set forth above.




                                               Wendy Eber


                                               LesterEber


                                               Elliot Gumaer




                                           3


                                                                                       EB-00031223
        Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 80 of 94




Wendy Eber

From:                         elliot gumaer <ewgumaer@gmail.com>
Sent:                         Tuesday, March 13, 2012 10:19 AM
To:                           Wendy Eber


Wendy, we'll talk at 4PM. I am not in a position to discuss in any depth the Alexbay matter as I learned
of the matter yesterday afternoon in the email from Underberg. Hawks will be interested in knowing (as
will I) what will be the status of the Eber Trust with respect to Eber assets held in the trust. You may
wish to have some one from Underberg on hand to address these issues. On the servive it looks like
Letster is moving against the trust of which he is a co-trustee. I'll be available around 3:30 should you
wish to talk prior to the meeting. EWG




                                                                                               PLAINTIFPS

                                                   1                                     '
                                                                                         !
                                                                                         ~
                                                                                         11.
                                                                                                 EXHIBIT
                                                                                                 l~ :2.
                                                                                                 I



                                                                                                     EB-00026652
        Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 81 of 94




Wendy Eber

From:                             Wendy Eber
Sent:                             Monday, March 12, 2012 3:34 PM
To:                               Marino Fernandez; ewgumaer@gmall.com
Subject:                          Bank Loan
Attachments:                      Scanned from a Xerox multifunction deviceOOl.pdf



Document attached.

-----Original Message-----
From: admlnlstrator3@slocumandsons.com [mailto:administrator3@slocumandsons.com]
Sent: Monday, March 12, 2012 3:27 PM
To: Wendy Eber
Subject: Scanned from a Xerox multifunction device




Please open the attached document. It was scanned and sent to you using a Xerox multifunction device.

Attachment File Type: pdf

multifunction device Location: machine location not set
Device Name: K7259



For more information on Xerox products and solutions, please visit http://www.xerox.com




                                                                                                    PLAINTIFF'S
                                                                                                      EXHIBIT
                                                                                                        /~3


                                                                                                         EB-00031214
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 82 of 94




                             Commercial                                Canando::gu~
                               Services                                   t,, ·:on. r!l•'
                                                                       l\ ~
                                                                       1. ~. " "''          .
                                 Group                                 ucul         ,., 'I1rus.t,
                                                                       u ..... ){ ..X


                                             72 South Main Street
                                         Canandaigua, New York 14424
                                                www.cnbanlc.com

    Robert L. Lowenthal                                                                         Phone: (585) 394-4260 ext 36108
    Senior VIce President                                                                               Fac5lmlle: (585) 396-1355
                                                                                                 E-mail: blowenthal"cnbank.com


                                                                            October 14,2010


  Mr. Lester Eber, President
  Eber Bros. Wine & Liquor Corp.
  95 Aliens Creek Rd.
  Bldg 2, Suites 10
  RochesterNY 14618-3250

  Dear Mr. Eber:

          I am pleased to confirm in writing The Canandaigua National Bank and Trust Company's (the
  "Bank") approval of a revision and extension of the existing line of credit for Eber- ColUlecticut, LLC. The
  terms and conditions of our approval are set forth as follows:

                                                               TERMS

  Borrower;                 Eber- CoMecticut, LLC.

                            $3,900,000.00 Tenn Loan (the "Tenn Loan'').

                            The Tenn Loan will repay the existing line of credit used to finance accounts
                            receivable and inventory. Borrowings will be limited to 75% of eligible Accounts
                            Receivable and 25% inventory. The Borrower will complete the Bank's
                            Borrowing Base Certificate and return it with copies of items listed in paragraph
                            13 below.

  Interest Rate;            The interest rate shall be a variable interest rate based upon the lowest base Prime
                            Rate published in the Wall Street Journal plus 1.75%. The interest mte will increase
                            on April 1, 2011 to Wall Street Journal plus 2.50% until maturity. The lowest Wall
                            Street Journal Prime Rate as of today is 3.25%. The interest rate will change the
                            day the Wall Street Journal's Prime Rate changes. The Bank has established a floor
                            interest rate of 4% for the life of the Term Loan.

  Penal tv Rate:            The interest rate offered is based upon your agreement to make all payments and
                            submit all financial statements in a timely marmer. Failure to make any
                            payments within 30 days of the due date or failure to provide the required
                            financial statements or extension forms by October 31 51, the Borrower agrees to
                            pay a DEFAULT INTEREST RATE OF FOUR (4) PERCENT more than the
                            interest rate indicated in this commitment letter.




                                             - ":' "" '   .. ; ··




                                                                                                                                    EB-00020076
          Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 83 of 94


. t.   ·-··- - _-·--·-10/L412010..__.. _
                      Page 2. of$
                                                                    The DEFAULT lNTEREST RATE shall remain In effect until the default is
                                                                    cured and three (3) consecutive timely loan payments have been made. The
                                                                    enforcement of the DEFAULT INTEREST RATE is at the sole option of the
                                                                    Bank. In no event shall the DEFAULT INTEREST RATE exceed the maximum
                                                                    interest rate as allowed by law. No omission or delay by the Bank in exercising
                                                                    this right will operate as a waiver, and the single or partial exercise of any such
                                                                    right or rights will not preclude any other or further exercise of such right or
                                                                    rights.

                    Commitment Fee:                                 $10,000.00 due at closing. IftheTerm Loan is not paid in full by May 1, 2011, the
                                                                    bank would charge a fee of $20,000 for another 6 month extension.

                   Repayment Ienns:                                 The Term Loan will mature on November 1, 2011 and is subject to annual review
                                                                     upon submission of the May 31, 2010 audited financial statement, which must be
                                                                    provided by November 30, 2010. The Bank's review shall be based on factors
                                                                    deemed relevant to the Bank, which include, but are not limited to, the :financial
                                                                    condition of the Borrower and any Guarantor of the Tenn Loan at the time of the
                                                                    review, profitability of operations, and settlement of obligations between Borrower
                                                                    and Bank, and maintenance of a satisfactory credit record in general by Borrower
                                                                    and Guarantor.
                                                                    The Tenn Loan will require monthly interest payment plus principal reductions of
                                                                    $15,000.00 beginning November 1, 2010 through November 1, 2011 when the
                                                                    remaining balance must be paid in full.

                  Late Charges:                                     If a scheduled payment is not made within ten (I 0) days of the due date, a late
                                                                    charge will be assessed at the greater of 6% of the scheduled payment amount or
                                                                    $50.00.

                                                                                        CONDmONS
                   1.      The Term Loan shall be secured by a first lien security interest under the Uniform Commercial Code
                  in all accounts receivable, contracts, inventory, machinery, equipment, furniture, fixtures, goods and general
                  intangibles whether now owned or hereafter acquired including proceeds thereof. The Bank will tile in the
                  State of Connecticut where the Borrower is headquartered.

                  2.      The Term Loan shall be secured by assignment of a $500,000.00 Bank certificate of deposit from
                  Mr. Lester Bber.
                  3.          Borrower agrees to insure the equipment, machinery, inventory, furniture, and fixtures against loss
                  by tire and other such hazards in an amount satisfactory to the Bank naming The Canandaigua National Bank
                 and Trust Company as loss payee. Satisfactory proof of insurance must be presented prior to or at closing.
                 Please advise your insurance agent to use the ACORD 27 Evidence of Property Insurance form.

                 4.           The Term Loan shall be guaranteed by Lester Eber (the "Guarantor") for the full amount borrowed
                 by execution of the Bank's standard "Guaranty ofPayment" form for this purpose.

                 5.       The Term Loan shall be guaranteed by Eber Bros. Wine & Liquor Metro, Inc., Eber Bro. Wine &
                 Liquor Corporation (NY) and Eber Bros. & Co., Inc. (NY) for the full amount borrowed by execution of a
                 Guaranty of Payment form for this purpose. The Allen Eber Trust agrees to pledge their shares of capital
                 stock in the various corporations to the Bank for the Tenn Loan.

                 6.      Borrower to certify to Bank, in a form satisfactory to Bank, that .Blllocal, State and Federal taxes are
                 paid current with no outstanding liens, judgments, or disputes.




                                           ..   ' ':"'   ... ""':   ·-:·                                                    0   . . . .- ~




                                                                                                                                                          EB-00020076
          Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 84 of 94



.... . -·-····- --· TO/f4120"10--··-··--··
                    Page 3 ofS
                 7.      During the tenn of the Tenn Loan, the Borrower agrees to be in compliance with all applicable loca~
                 State and Federal environmental regulations. '

                 8.      BoiTOwer shall provide the Bank with the proper resolution, which permits this borrowing and the
                 pledge of assets prior to or at closing in a form satisfactory to the Bank.

                 9.       Any material change that may arise or was not disclosed at the time of the loan application either
                 written or oral may result in this commitment being withdrawn.

                10.     Upon the sale or other transfer of all or any portion of the Borrower's accounts rccelvable,
                contracts, equipment, machinery, inventory, furniture or fixtures ("personal property"), the entire
                outstanding indebtedness shall immediately become due and payable, unless (1) such personal property is
                no longer used in the ordinary course of the Borrower's business, (2) Borrower promptly replaces such
                personal property with other, functionally equivalent, personal property or (3) the inventory im:luded the
                personal property is transferred in the ordinary course of the Borrower's business.

                 11.          Additional financing shall be pennitted with the prior written approval by the Bank.

                12.      All documents, title questions, designation as to applicable law and all other legal matters relating to
                or arising out of the Tcnn Loan will be subject in all respects to the approval of the Bank's legal counsel.

                13.       The Borrower and Guarantor agree to provide the Bank with the following financial statement items
                at least armually or upon request by the Bank:.
                             a)              Lester Eber personal financial statement including a listing of all contingent liabilities.
                             b)              A complete copy of Lester Eber's Federal Income Tax Return including k-l's and w-2's.
                             c)              Annual audited financial statement for their fiscal year ending May 31. Borrower has
                                             provided a draft copy of the audit for the fiscal year ending May 31, 2009, but not the
                                             final audited statement. If waivers arc needed from the Bank, the Borrower should
                                             request the waivers.
                             d)              Monthly income and expense statement and balance sheet by the 25 111 of each month.
                             e)              Monthly accounts receivable and payable agings by the lOth of each month.
                             f)              Monthly borrowing base information on the Bank's fonn by the lOu' of each month.

                14.     Contingencies; The Bank shall have no obligation to make any loan imder the Tenn Loan
                following the occurrence of any one of the following contingencies:
                                (1) Failure by Borrower to comply with any tenns of this letter or the Tcnn Loan
                                Promissory Note:
                                (2) There is any material misstatement or material omission in the infonnation heretofore
                                and hereafter submitted to the Bank in connection with the Tenn Loan;
                                (3) A material adverse change in the fmancial or economic condition or prospects of the
                                Borrower or any Guarantor; and
                                (4) The occurrence of an Event of Default as defined in the paragraph below or the
                                occurrence of any event which with the passage of time or the giving of notice or both would
                                constitute such an Event of Default.
                                (S) Failure by Borrower to accept and, if provided for therein, to close under all other
                                financing commitments offered to Borrower on or about the date of this letter.

               15.     Events ofDefault; Acceleration ofPayrnent                      Each of the following shall constitute an "Event of
               Default" under the Tenn Loan:
                                         (1)      Failure to make any payment when due under the Tcnn Loan and the continuance
                                         of such failure for 10 days thereafter.




                                                                                                                                            EB~0020077
    Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 85 of 94



··- -····-···· 1011412010·-·····-· · .. ... ········ ·-········ ······-· ·- - ... ..... . .......... . -·-·· ·· ·- - ·-··· · ...... - ... . ······- ······ - . .. ·······-·· .. .... ......... ... . . ..... .
                 Paae4of5
                                                 (2)     Failure to make any payment when due Wlder any other indebtedness of Borrower
                                                 or Guarantor to Bank and the continuance of such.failure for 10 days thereafter or for any
                                                 longer period allowed under any note or other written evidence of such indebtedness.

                                                 (3)    The occurrence of any event of default under any other obligation of Borrower or
                                                 Guarantor to Bank now existing or hereafter arising.

                                                (4)     The.occurrence of any contingency set forth in the subparagraphs (1), (2), or (3) of
                                                the Contingencies paragraph above.

               Upon the occurrence of any Event of Default, Bank shall have the right to demand and to receive immediate
               payment in full of all indebtedness outstanding under the Term Loan. This right shall be in addition to the
               right set forth in the Contingencies paragraph above to withhold any further advances under the Tem1 Loan
               and all other rights Bank may have ~.mder law.

               16.     Financial Covenants: The Borrower shall meet the following annual loan covenant as of
               completion of their fiscal yearend financial statement for the year ending May 31, 2010 and thereafter:

                                A.              Maintain a min !mum of $5 Million of Current Assets greater than Current Liabilities.
                                B.              Maintain a ratio of all liabilities to tangible net worth of not greater than 1.50 to 1.
                               c.               Maintain a minimwn tangible net worth of$5.8 Million.

               Entire
               Agreement:                      This commitment contains the entire agreement and understandings between the Borrower
                                               and Bank with respect to the Tenn Loan and supersedes all prior commitments, agreements
                                               and understanding, whether written or oral, relating thereto.

               Modification:                   No modification or waiver of any of the terms or conditions of this commitment shall be
                                               effective unless such modification or waiver is in writing and signed by the Bank.

              The undersigned Borrower and Guarantor hereby agree to execute such further and additional documents as
              may be deemed reasonable and necessary by the Bank to perfect and effectuate the Term Loan as set forth in
              this commitment letter and further agree to execute such documents as may be deemed necessary and
              appropriate to correct any stenographic errors or omissions.
              This commitment is not assignable and will expire in the event that a signed and dated copy of this
              commitment is not ret\nned to the Bank on or before October 29, 2010.
              The Bank sincerely appreciates the opportwlity to be of service to you in this endeavor. Should you have any
              questions, please contact me at 3944260 ext. 36108.

                                                                                                                                                   Sin~er~ly, .f.           I l                     .. p'i'
                                                                                                                                                     t;tf/-~~.f-4-
                                                                                                                                                  R~bert L. Lowenthal
                                                                                                                                                  Senior Vice President




                                                                                                       ..... .. .. ....... _....                 . .--
                                                                               .·                                                                              .......




                                                                                                                                                                                                                 EB-00020078
       Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 86 of 94


· ··--· ···-·--·-·J0/14/lOJO -- ............ · ·· · .. .. .... · .. · .. ..
                  Paso sors

                ACCEPTANCE: ·

               THE UNDERSIGNED HEREBY ACCEPTS AND AGREES TO THE TERMS AND CONDmONS
               SET FORTH ABOVE.

               Borrower: Eber- Connecticut, LLC


               By:~~
               Lester Eber, Chief Executive Officer
                                                                                  Date:


               Guarantor: Lester Eber


               By:                                                                Date:

               Guarantor: Eber Bros. Wine & Liquor Metro, Inc.


              By:
              Name & Title
                          CtiJ:::: f!'-              f;. •. ~ .J~ ....-1-
                                                                                  Date:


              Guarantor: Eber Bro. Wine & Liquor Cmporation (NY)

                           ~~
              By:.________________                                                Date:     L- Jjy I Lo.
              Name & Title  f -J.,_
                           J. .. S . t                                        ·
                                                                                            •      I




              Guarantor: Eber Bros. & Co., Inc. (NY)


              By:           ~fL                                                   Date:._.}'--.:-~..c-/..:.-J?_/_/_<:3_
              Name& Title                    p ).. ~:·~.f..,.,-f·
              Grantor: Allen Eber Trust



             Name& Title
                          cu ct._
             By:_.....;_,..;-_______                                              Date:


                                ~~L, 6 f~,




                                                ..     ····..::




                                                                                                                          EB-40020079
       Case 1:16-cv-09517-LAK-KHP
                          .... , _._, ......... "'
                                                   Document            266-5,.,...."'""
                                                    .. w ............. • ,,,
                                                                                    Filed 11/09/19 Page 87 of 94
                                                                                                      CJIVV'-1




  Borrower Namo Ebcr=Connec1iA!t. Ll.C                                                                               lJso fot COCIIIIJJU 1011115 OVW
  Borro-r 'I'lN/SSN _,S6""-2""50"-'l""04:..<.9_ _ _ _ _ _ _ _ _ __                                                  $25,000 or busloess plllJIOS6
  omccr rouinl.s_~~-------------                                                                                    IOMS of wy lltlloiUif
  ADcour•NumUe: _ _ _ _ _ _ _ _ _ _ _ _ _ __

  BWU5e0nly



                                         THE CANANDAIGUA NATIONAL BANK
                                               AND TRUST COMPANY
                                                       72 SOUTH MAIN STREET
                                                      CANANDAIGUA, N.Y. 14424

                                                    PROMISSORY INSTALLMENTNO'IE
                                                          (Fixed or P!oatillg httemt)


 s 3.90Qpoo.oo                                                                             Date: November 1. 2010

 1. Purties to Note: In this Note, the words "lw, "me" and "mine" mean and include each and all of the persons (the singular includes the
 plum!) who sign or are guarantors of this Note. The words "you •, and "yours• mean The Canandaigua National Bank and Trust Company
 or any other owner of this Note.

 2. Prfnc:ipal Amount and Promise to Puy: I promise to pay to your order at 72 South Main Street, Canandaigua, New York 14424, or
 such other place as you will designate to me In writing, the principal amount of U. S lluee million nine hundred thouand and no/100
 Dollars ($3.900.000.00) and interest on any principal amount that remains outstanding from time to time from and including the date of
 thls Note untll, as set fot1h below, all principal and inteTCSt are paid in t'ull. I will pay principal and Interest as follows (check which
 provision Is applicable):
 [ )      Level Payments of Principal and Intertsb         In-----           equal combined ---...,---,,...--Installments of principal
          and interest in the amount of                                                                   Dollars ($                   on the
          - - - - - - D a y of every                        commencing on                                  and a llke amo\Ult on the same day
          of each              thereafter until                    , when the entire principal balance together with all accrued and unpaid
          interest shall be due and payable.

             If interest on this Note is computed at a variable tate, then, upon five days' notice from you, t h e - - - - - installment due
             may be adjusted ID a level sufficient to pay interest which is accruing or which has accrued during any                    period.
             After                years and at                -year intervals thereafter until the maturity date, the amount of t h e - - - - -
             installment may be adjusted to a level that will amortize the then existing principal balance over the remainder of the original
             term.

[X]          Principal Payments Plu• Interest: In J1, equal combined ~ installments of principal in the amount of futcen thousand
             and no/100 Dolla1'3 ($15.000.00) plus accrued Interest on theM! day of every month commencing on November I. 2010, and
             one final payment of three million seven hundred twentv thousand and no/100 Dollars ($3,720.000.00) principal plus all accrued
             and unpaid interest on November 1, 2011.

3. Interest Rate: The outstanding principal amount of this Note will bear interest at the following rate (check which provision is
applicable):

[ ]          Fixed Rater A rate of interest of _ _ _ _ pment ..___ _ _ _ %)per year.

[X]       Floating Ratet A rate of interest per year which will automatically increase or decrease from time to time such that at all times
         the rate will remain one and three guarters of one percent~%) above The Wall Stn:et Journal prime leming rate however,
         og AprU 1. 2011 the interest rate wlU jncrease to two qnd one half q( one oercmt (2.50%) above The WuU Street Journal
         prime lendlns rate. but in no event in excess of the max.imii1J1 rate allowed by law. The prime lending mte ia the rate of interest
         announced by you from time to time as the prlme lending rate. The prime lending rate is one of the Interest rale3 and may not
         necessarily be the best or lowest interest rate. All changes in the rate of interest hereunder due to a change In the stated prime
         rate shall occur automatically without notice as of the effective date of the c:liange of tbe prime rate. In no event will the
         interest rate be less than 4 (Tour) percent at any time In the life of the Joan.


(SH) 04109
                                                                                                                                    Page I of 4




                                                                                                                                                       EB..00020080
         Case 1:16-cv-09517-LAK-KHP Document 266-5 FiledU/VVV
                                                          11/09/19 Page 88 of 94




 4. Interest ComputaUon: Interest will be computed by using a daily rate determined by dividing the applicable yearly rate of interest by
 360 and applying such daily rate to the outstanding principal amount for the actual rrumber of days such principal is outstanding.

 5. Use of Proceeds: l represent that the proceeds ofthls loan wiU be used for term out of line of credit #1103186190

 6. Security: N. security for my obligations under this Note, I grant to you a security inteteat in, but not limited to exjsting lien on all
 business apets, and an exls!ing assignment of $500.000 Certificate ofD~osjt #1103187(X;5
 This property is called "collateral", If any notice concemlng the colla!enl is required to be given to me, it will be reasonable notice if you
 give me (3) days written notice. You will not be required to protect any of the collateral against the claims of others.

 7. Guaranty of Loan: This loan Is guaranteed by: Lester Eber. E,!Jer Bros Wine & Liquor Metro. Inc.. Eber Bro. Wine & Liquor
 Corporation (NY> and Bber Bros ~ Co.. [nc. !NY) and the Allen Eber Trust agrees to pledge their shares of capital stock in the various
        tions

 8. NotiRcatlon of Change In Condition and Default: I will notify you promptly of any material adverse change in my financial
 condition or in the financial condition of my business.

 9. Event• or Del'aultr If this Note is not payable on demand, you may for any of the following reasons, declare all amounts owing under
 this Note to be immediately due and payable:

             (i)       1 fail to pay the principal of or Interest on this Note when due; or
             (li)      I fail to pay any other obligation of mine to you when due; or
             Cui)     I breach any promise or fail to perform any agteement In this Note or any other agJCCment with you; or
             Ov)      Any statement or warranty made by me ln this Note or in support of this Note or under any other agreement with you is
                      materially inaccurate or false; or
             (v)      A final judgment or order for the payment of money is rendered against me or any guarantor of this Note and is not
                      discharged or stayed from execution within thirty (30) days after Its date of entry; or
             (vi)     I or any guarantor die, become legally incompetent, or any of our businesses becomes insolvent; or
             (vii)    The signer of the Note is other than a natuzal person and it dissolves or ceases or suspends business; or
             (vill)   You, at any time. be!leve the collatezal securing payment of this Note is insufficient, and I do not give you more
                      property as collateral or repay part of this Note as you demand; or
             (ix)     Any inBOlvency or bankruptcy proceeding (state·or federal) is brought by or against me or any guarantor of this Note,
                      or any assignment for the benefit of creditors Is made by me or any such guarantor; or
             (x)      Any property of mine or of a guarantor of this Note which is In your possession becomes subject to a court order or any
                      restnlint or lien in favor of anyone other than you.

 10. Receipt ofProceedss Any loan hereunder shall be conclusively presumed to have been made to me at my request and for my benefit
when the proceeds of such loan are deposited to my credit in any account designated by me or In my name regardless of the fact that
persons other than those authorlzed to borrow may have authority to draw against such account, or when you have issued a check or
!ransferred funds In accordance with my Instructions or in a manner which results in full value to me.

 11. Financial lnformaUon: Upon request, I will furnish my financial statements to you and all such additional financial information
about me as you may require from time to time. I warrant that aU information about me which I have furnished to you and which I will
fUrnish to you will be true and complete. I authorize you to make whatever credit inquiries you deem necessary whJ1e there remains any
unpaid balance on thi~ Note. I authorize any person or credit reporting agency to fumlsh to you any information It may have or obtain in
response to your inquiries.

12. Address For Demands, NotlcetiUid Services of Process: All demands and notices to me will be effective when mailed to my
address set forth below. If I change addresses, l will notify you within ten (10) days In writing sent to 72 South Main Street,
Canandaigua, New York 14424 to the attention of the Manager of Note Operations.

13. CostJ ofColledlon and Legal Fees: Ifl am in default under the terms of this note, or any of the loan agreements, I agree to pay
any reasonable legal fees, Including fees Incurred for both attorney and paralegal services, and other costs incurred by you during the
period of default. I agree to pay the cost of an environmental assessment and an appraisal of the property upon demand. In addition,
if you refer my debt to an attorney for collection, I agree to pay any reasonable attorneys• fees plus court costs.

 14. W11iver of Notices and Demands: If this Note is not paid when due, you do not have to notify me before you can enforce your rights
to collect all amounts due. You do not have to present this Note, demand payment or protest.



(SH) 04/09
                                                                                                                               Page2 of 4




                                                                                                                                                  EB~0020081
        Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 89 of 94




  15. Consent to Jurisdiction and Governing Law: I consent to the exclusive jurisdiction of all courts in the State of New York for trial
  of any claims against me arising out of, under, or in coMection with this Note. This Note will be governed by and construed under the
  law of the State of New York without regard to any conflicts of law rules, which would require the application of the laws of any other
  state.

  16. No Wlliver By Delay In Enforcement: I agree that no omission or delay by you in exercising any right under this Note will operate
  as a waiver, and the single or partial exerelse of any such right or rights wUI not preclude any other or ftn1her exercise of such right or
  rights.

  17. F.lltlre Agreanenb This Note, together with all other written documents signed by me and given to you in coMection with this
  Note, contain the entire agreement between you and me. Thls Note cannot be changed in any way except by a written document signed
  by you and me.

   18. For Corporations, Partnerships or Association~ If the signer of this Note is a legal entity other than a natural pel'$011, such as a
  corporation, partnership or association, it warrants that it Is organized and existing under the jurisdiction of its legal creation and that the
  execution, delivety and performance of this Note and each of the covenants and conditions in this Note are within its powers, have been
  authorized by all proper and necessary actions, and are not in contlict with its charter, by Jaws or agreement of partnership or association,
  as applicable, or any sialilar agreement by which the signer of this Note is legally created or bound, or any indenture, contract or
  agreement to wttich it is a party or by which it is bound, or with any statute, rule, regulation, decree, judgment or order binding upon it.

 19. LlobUJty of Eoc:h Signer: Each signer of this Note agn:es to be separately :responsible for payment of all sums becoming due under
 this Note and for compliance with all of the terms and conditions of this Note. 1'hc release, death or incompetency of any signer of this
 Note will not release any other signer from any obligations or !!abilities under this Note.

 20. Late Charge: If any payment owing under this Note Is overdue for more than ten (10) days, I agree to pay a late charge equal to the
 gTeJ!lerof 6% of the payment amount or $50.00.

 21. Promissory Note Del'oult Interest Rote Agreement: J recognize that the administrative cost to service my loan increases
 dramatically if my loan becomes delinquent or if I do not provide the Bank with the financial statement as required by my
 commitment letter and the Note In a timely manner. I understand that making timely loan paymmts and the timely submission of
 fllWlcial statement information is required by the Bank and I acknowledge that both are within my control. I hereby agree to pay a
 DEFAULT INTEREST RATE OF FOUR (4) PERCENT more than the interest rate indicated in this Note under either of the
 following conditions:
       1) if I fail to make paymmt of principal or interest within 30 days of the due date (at maturity, by acceleration, or otherwise) as
           'reqUired in this Note; OR
       2) if the fma.ncial statements are not submitted to the Bank as required in:
          a) the Bank's commitment letter dated October 14,2010 OR,
          b) within                   days after the borrower's fiscal year end.

The DEFAULT INTEREST RATB shall remain In effect until I have cured any default under the Note and I have made three(3)
consecutive timely loan payments as required in this Note. The enforcement of the DEFAULT INTEREST RATE is at the sole opdon
of the Bank. In no evant shall the DEPAULT INTEREST RATE exceed the maximum Interest tate as allowed by law. I agree that no
omission or delay by the Bank In exercising any right under the Note will operate as a waiver, and the single or partial exercise of any
such right or rights will not preclude any other or further exercise of such tight or rights.

22. Post Judgmmt Interest. Rate. If I am in default under the terms of this note and you obtain a money judgment against me on this
note, I agree that the judgment shall bear interest at. the rate of 16% per annum until the judgment ls pald in full and satisfied. I
acknowledge that this judgment interest rate may be higher than the statutory judgment i.nte.rest rate contained ln NYS CPLR §5004.

23. Prepayments! Prepayment Premlumr NONE

Borrower: Bber-Connestjcut. J:LC

Signature:    ..,..--~~'
                       ~zt:.--=-~i'b~~:-:----­
               Lester Ebcr, Chief ExecUtive Officer

Address: 95 Aliens Creek Road

             Rochester, New York 14618

(SH) 04109
                                                                                                                                  Page 3 of 4




                                                                                                                                                     EB-00020082
             Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed  11/09/19
                                                           "(J/VVO   r&x Page  90 of 94
                                                                          otu·ver




                                                   ACKNOWLEDGEMENT

 STATE OF ________~
 COUNTY OF         ) ss:


 On the _ _ day of November in the year 2010 before me, the undersigned a notary public in and for the State
 of New York, personally appeared Lester Bber. personally known to me or proved to me on the basis of
 satisfactory evidence to be the individual(s) whose nnme(s) is (are) subscribed to the within instrument and
 acknowledged to me that he/she/they executed the same in his/her/their capacity(ies), and that by his/her/their
 signature(s) on the instrument. the individual(s), or the person upon behalf of which the individua1(s) acted,
 executed the instrument.



                                     Notary Public




tSH) 04109
                                                                                                    Page4 of 4




                                                                                                                   EB-00020083
  Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 91 of 94




                                                  72 South Main Street ·
                                              Canandaigua, New York 14424
                                                   www.cnbank.com
      Robert L. Lowenthal                                                                 Phone: (585) 394·4260 ext 36108
      Senior Vice President                                                                    Facsimile: (585) 396-1355
                                                                                       E-mail: blowenthal @cnbank.com




                                                                       December 27, 2011

Ms. Wendy Eber, President
Eber - Cmmecticut LLC
30 Corporate Drive
North Haven, CT 06473

        Canandaigua National Bank has agreed to waive the following financial covenants as set forth in
a commitment letter dated October 14, 2010 for the $3,680,000 term loan for the May 31, 2011 annual
audited financial statement:

             A.        Maintain a minimum of $5 Million of Current Assets greater than Current Liabilities. As
                       of a draft annual financial statement for the year ending 5/31111, the current assets
                       exceeded the current liabilities by $4,932,236.
             B.        Maintain a minimum tangible net worth of $5 .8 Million. As of a draft annual financial
                       statement for the year ending 5/31111, the minimum tangible net worth was $5,699,031.

        Additionally, the bank has agreed to extend the term loan's maturity date to March 1, 2012.
        If you have any questions about these waivers or the extension, please contact me. Once the final
audited financial statement for the year ending 5/31111 is available, please provide me with a copy.

                                                                       Sincerely,   ')(LJt1j
                                                                      ~enthal
                                                                      Senior Vice President

cc:         Christopher R. Cimini, CPA
            Davie Kaplan, CPA, P.C.




                                                                                                                       EB~0020084
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 92 of 94
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 93 of 94
Case 1:16-cv-09517-LAK-KHP Document 266-5 Filed 11/09/19 Page 94 of 94
